

ASSET PURCHASE AGREEMENT
BY AND AMONG
EMMIS RADIO, LLC,
EMMIS RADIO LICENSE, LLC
AND,
FOR LIMITED PURPOSES,
EMMIS COMMUNICATIONS CORPORATION
AND
HUBBARD RADIO ST. LOUIS, LLC,
ST. LOUIS FCC LICENSE SUB, LLC,
AND,
FOR LIMITED PURPOSES,
HUBBARD RADIO, LLC






4830-7020-2718

--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
Page
ARTICLE 1 ASSETS TO BE CONVEYED
2
1.1
Transfer of Assets of the Stations
2
1.2
Excluded Assets
3
1.3
Assumption of Only Certain Liabilities and Obligations
4
1.4
Excluded Liabilities
4
1.5
Allocation
5
1.6
Shared Assets
5
ARTICLE 2 PURCHASE PRICE
5
2.1
Purchase Price and Adjustment
5
ARTICLE 3 CLOSING
8
3.1
General Closing Procedures
8
ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF SELLERS
8
4.1
Organization and Standing; Capitalization
8
4.2
Authorization and Binding Obligation
8
4.3
Absence of Conflicting Agreements; Consents
8
4.4
Litigation
9
4.5
Station Licenses.
9
4.6
Real Property.
10
4.7
Contracts
11
4.8
Compliance with Laws
11
4.9
Governmental Consents
11
4.10
Taxes
11
4.11
Reports
11
4.12
Environmental Matters in respect of the Real Property.
12
4.13
Broker’s Fees
12
4.14
Insurance
12
4.15
Property
12
4.16
Sufficiency of Assets
13
4.17
Financial Statements
13
4.18
Intentionally Omitted.
13
4.19
Absence of Undisclosed Liabilities
13
4.20
Employment Matters.
13
4.21
Permits and Rights
16
4.22
Intentionally Omitted.
16
4.23
Intentionally Omitted.
16
4.24
Claims Against Third Parties
16
4.25
Station Intellectual Property.
16
ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF EMMIS
17
5.1
Organizational and Standing
18
5.2
Authorization and Binding Obligation
18



i





--------------------------------------------------------------------------------




5.3
Absence of Conflicting Agreements or Required Consents
18
5.4
Absence of Litigation
18
5.5
Broker’s Fees
18
ARTICLE 6 REPRESENTATIONS AND WARRANTIES OF BUYERS
18
6.1
Organizational and Standing
19
6.2
Authorization and Binding Obligation
19
6.3
Absence of Conflicting Agreements or Required Consents
19
6.4
Absence of Litigation
19
6.5
FCC Qualifications
19
6.6
Broker’s Fees
19
ARTICLE 7 REPRESENTATIONS AND WARRANTIES OF ECC
20
7.1
Organizational and Standing
20
7.2
Authorization and Binding Obligation
20
7.3
Absence of Conflicting Agreements or Required Consents
20
7.4
Absence of Litigation
20
7.5
Broker’s Fees
20
ARTICLE 8 GOVERNMENTAL CONSENTS
21
8.1
FCC Application.
21
ARTICLE 9 COVENANTS
21
9.1
Certain Covenants.
21
9.2
Access
24
9.3
No Inconsistent Action
24
9.4
Exclusivity
24
9.5
Confidentiality
24
9.6
Further Assurances
24
9.7
Local Marketing Agreement
25
9.8
Transition Efforts
25
9.9
Press Releases
25
9.10
Consents; Benefit of Agreements
25
9.11
Subsequent Financial Statements.
25
9.12
Intentionally Omitted.
25
9.13
Intentionally Omitted.
26
9.14
Off-the-Shelf Software Licenses.
26
9.15
Accounting.
26
9.16
Access to Books and Records and Records Retention
26
9.17
Studio Facilities.
27
9.18
Auxiliary Site.
27
ARTICLE 10 CONDITIONS PRECEDENT
27
10.1
To Buyers’ Obligations Regarding Closing
27
10.2
To Sellers’ Obligations
28
ARTICLE 11 DOCUMENTS TO BE DELIVERED AT THE CLOSING
29
11.1
Documents to be Delivered by Sellers
29



ii





--------------------------------------------------------------------------------




11.2
Documents to be Delivered by Buyers
30
ARTICLE 12 INDEMNIFICATION
30
12.1
Sellers’ Indemnities
30
12.2
Buyers’ Indemnities
31
12.3
Procedure for Indemnification
31
12.4
Limitations
33
12.5
Certain Limitations
33
12.6
Survival
34
12.7
Exclusive Remedies following the Closing
34
12.8
Mitigation of Damages
34
ARTICLE 13 TERMINATION RIGHTS
35
13.1
Termination.
35
13.2
Remedies.
36
13.3
Other Effects of Termination.
37
ARTICLE 14 TRANSFERRED EMPLOYEES AND EMPLOYEE PLANS
37
14.1
Transfer of Employees
37
14.2
Offer of Employment
38
14.3
No Assumption of Company Plans
38
14.4
COBRA Obligations
38
14.5
LMA Employees
38
14.6
Benefits Generally
38
14.7
Health & Welfare Benefits.
39
14.8
401(k) Plan
39
ARTICLE 15 OTHER AGREEMENTS
39
15.1
Confidentiality
40
ARTICLE 16 OTHER PROVISIONS
40
16.1
Transfer Taxes and Expenses
40
16.2
Benefit and Assignment
40
16.3
Additional Documents
41
16.4
Entire Agreement; Schedules; Amendment; Waiver
41
16.5
Headings
41
16.6
Computation of Time
41
16.7
Governing Law
41
16.8
Venue
41
16.9
Attorneys’ Fees
42
16.10
Severability
42
16.11
Notices
42
16.12
No Recourse
43
16.13
Casualty
43
16.14
Counterparts
44
16.15
Facsimile or PDF Signatures
44
16.16
Effect of LMA.
44



iii





--------------------------------------------------------------------------------




ARTICLE 17 DEFINITIONS
44
17.1
Defined Terms
44
17.2
Miscellaneous Terms
51





SCHEDULES


Schedule 1.1(a)     FCC Licenses
Schedule 1.1(b)    Personal Property
Schedule 1.1(c)    Assumed Real Estate Leases
Schedule 1.1(d)    Material Assumed Contracts
Schedule 1.1(e)    Station Intellectual Property
Schedule 1.2(i)    Certain Excluded Assets
Schedule 4.4    Litigation
Schedule 4.8    Compliance with Laws
Schedule 4.12    Environmental Matters
Schedule 4.20    Employment Matters
Schedule 4.24    Claims Against Third Parties
Schedule 4.25    Intellectual Property
Schedule 10.1(d)    Material Consents
Schedule 14.1    Certain Employees










iv





--------------------------------------------------------------------------------





ASSET PURCHASE AGREEMENT
This Asset Purchase Agreement (“Agreement”) is made as of February 22, 2018, by
and among EMMIS RADIO, LLC, an Indiana limited liability company (“Emmis Radio”)
and EMMIS RADIO LICENSE, LLC, an Indiana limited liability company (“Emmis
License,” and with Emmis Radio, “Sellers,” and each a “Seller”), and, for the
limited purposes set forth herein, EMMIS COMMUNICATIONS CORPORATION, an Indiana
corporation (“Emmis”), on the one hand, and HUBBARD RADIO ST. LOUIS, LLC
(“Hubbard St. Louis”) and ST. LOUIS FCC LICENSE SUB, LLC (“St. Louis FCC,” and
together with Hubbard St. Louis, “Buyers,” and each a “Buyer”), each of them
Delaware limited liability companies, and, for the limited purposes set forth
herein, HUBBARD RADIO, LLC, a Delaware limited liability company (“HR”), on the
other. Reference herein to a “Party” or the “Parties” shall refer, on the one
hand, to Buyers, and on the other hand, to Sellers, and reference herein to
“Sellers” shall refer to any Seller or all Sellers together, while reference
herein to “Buyers” shall refer to any Buyer or all Buyers together, unless
expressly stated (or the context requires) otherwise. Unless otherwise defined
herein, capitalized terms shall have the meanings ascribed to them in Article 17
of this Agreement.
RECITALS
WHEREAS, Sellers operate the following radio stations (each a “Station,” and
collectively, the “Stations”):
KSHE(FM), Crestwood, MO (FIN 19523)
KPNT(FM), Collinsville, IL (FIN 56525)
WHEREAS, Sellers are the holders of the licenses and authorizations issued by
the Federal Communications Commission (the “FCC”) for the operation of the
Stations;
WHEREAS, Sellers and Buyers are contemporaneously entering into a Local
Marketing Agreement (“LMA”) for the Stations; and
WHEREAS, subject to the terms and conditions of this Agreement, Sellers desire
to sell and Buyers desire to purchase all of Sellers’ assets and properties,
including the FCC Licenses and all other assets used in the operation of the
Stations.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual covenants contained herein,
Sellers and Buyers hereby agree as follows:


1



--------------------------------------------------------------------------------





ARTICLE 1
ASSETS TO BE CONVEYED

1.1.    Transfer of Assets of the Stations. On the terms and subject to the
conditions set forth in this Agreement, on the Closing Date, Sellers shall sell,
assign, transfer, convey and deliver, in each case free and clear of all Liens,
other than Permitted Liens, all of the assets, property and rights of Sellers
used primarily in the operation of the Stations (collectively, the “Assets”),
but excluding the Excluded Assets and subject to Section 1.6, to Hubbard St.
Louis, except for the FCC Licenses, which shall be assigned to St. Louis FCC.
Except for the Excluded Assets and subject to Section 1.6, the Assets shall
include, but not be limited to, those items set forth in subsections (a) – (i)
below:
(a)    all licenses, permits and other authorizations issued to Sellers by the
FCC relating to the Stations, including those licenses, permits and other
authorizations listed on Schedule 1.1(a) attached hereto, together with renewals
or modifications thereof between the date hereof and the Closing Date
(collectively, the “FCC Licenses”);
(b)    all equipment (including without limitation all studio equipment),
furniture, fixtures, materials and supplies, fixed assets, production equipment,
computers, computer servers, telephone systems, cell phones, smart phones,
personal data assistants, personal computers and similar devices, tablets,
leasehold improvements, inventories, vehicles, towers, transmitters, antennas,
receivers, spare parts and other tangible personal property owned by any Seller
and used primarily in the operation of the Stations, together with any such
items used, but not primarily used, in the operation of the Stations as
otherwise may be expressly included in the Assets as provided by this Agreement,
including the property listed on Schedule 1.1(b), together with replacements
thereof and additions thereto made between the date of such Schedule and the
Closing Date, but excluding any such property that is or becomes retired or
disposed of or replaced in the Ordinary Course of Business prior to or
subsequent to the date of such list (collectively, the “Personal Property”);
(c)    the real estate leases listed and described on Schedule 1.1(c)
(collectively, the “Assumed Real Estate Leases” or the “Real Estate Leases”);
(d)    all Contracts of Sellers relating to the Stations, including those listed
on Schedule 1.1(d) hereto (together with the Real Estate Leases, the “Assumed
Contracts”), which Schedule 1.1(d) (i) lists each Contract with an annual cost
of at least $50,000 or with an aggregate cost over the term of the Assumed
Contract of at least $500,000, (ii) does not list Contracts for the sale of
advertising time on the Stations existing as of Commencement, and (iii) lists
all Assumed Contracts otherwise material to the Stations, in each case unless
terminable without penalty by notice of 90 days or less (together with the Real
Estate Leases, the “Material Assumed Contracts”), and including agreements for
the sale of advertising time on the Stations existing as of Commencement;
(e)    all of Sellers’ right, title and interest in and to all Intellectual
Property owned or held by Sellers, all in whatever form or medium, including all
goodwill, if any, associated with the foregoing, primarily used in the operation
of the Stations, together with any such items used,


2



--------------------------------------------------------------------------------




but not primarily used, in the operation of the Stations as otherwise may be
expressly included in the Assets as provided by this Agreement, including,
without limitation, the items listed on Schedule 1.1(e) hereto (such listed
items, the “Station Intellectual Property”);
(f)    a copy or original of each Station’s public inspection file, filings with
the FCC relating to the Stations, all records required by the FCC to be kept by
the Stations, all records relating to the Personal Property, and such technical
information, engineering data, and, to the extent transferable, rights under
manufacturers’ warranties as they exist at the Closing and directly related to
the Assets being conveyed hereunder;
(g)    electronic or paper copies of all books and records related to the
Stations, including without limitation proprietary information, financial data
and information, technical information and data, operating manuals, data,
studies, records, reports, ledgers, files, correspondence, computer files,
plans, diagrams, blueprints and schematics for the Stations and including
computer readable disk or tape copies of any items stored on computer files;
(h)    all Permits of Sellers (other than FCC Licenses) used to operate the
Stations and conduct the business of the Stations, to the extent transferable;
(i)    all goodwill associated with the Assets and the business of the Stations;
and
(j)    any of the foregoing that are created, obtained, acquired, or
entered-into between Commencement and Closing.
At the earlier of Closing or Commencement, taking into account Sellers’
practices, Sellers shall exercise commercially reasonable efforts to cause
Sellers’ employees or agents who are not Transferred Employees and who are the
account holders for social media accounts (including, but not limited to,
Facebook, Twitter, and Instagram) that are included in the Assets to convey
rights to such accounts to individuals designated by Buyers.

1.2.    Excluded Assets. The following assets of Sellers shall not be
transferred to Buyers hereunder (collectively, the “Excluded Assets”):
(a)    all cash and cash equivalents of Sellers, and all accounts receivable and
other rights to payment arising from the operation of the Stations prior to
Commencement (the “Accounts Receivable”);
(b)    any insurance policies, and any cash surrender value in regard thereto,
of any Seller;
(c)    any pension, profit-sharing or deferral (Section 401(k)) plans and trusts
and assets thereof, or any other employee benefit plan or arrangement, and the
assets thereof;
(d)    any interest in and to any refunds of Taxes of Sellers for periods prior
to the Closing;


3



--------------------------------------------------------------------------------




(e)    the “Emmis” name and any derivations thereof and related corporate names,
trademarks and service marks;
(f)    the corporate records of each Seller, including, but not limited to,
transfer books, and all corporate assets and business units not primarily used
in the operation of the Stations, including, but not limited to, the NextRadio
and TagStation businesses;
(g)    any accounts receivable from Emmis or any of its Affiliates, including
any other Seller;
(h)    contracts shared with other stations or business units except as set
forth on Schedule 1.1(d) or as provided by Section 1.6, non-transferable
computer software, rights and claims attributable to any period before the
Closing, computers and other assets not primarily used in the operation of the
Stations, the centralized server facility, data links, payroll system,
accounting system and other operating systems and related assets that are not
used primarily in the operation of the Stations, the Jelli equipment used in
connection with Katz Expressway, and any assets not used primarily in the
operation of the Stations, except as may be allocated under Section 1.6; and
(i)    the assets identified on Schedule 1.2(i) or excluded by Section 1.6.



1.3.    Assumption of Only Certain Liabilities and Obligations. At Closing,
except as provided in the LMA, Buyers shall assume and agree to pay or perform
when due only the liabilities and obligations of Sellers set forth below, and
excluding in all cases any liability arising directly or indirectly, from (i)
any breach or default under any Assumed Contract occurring prior to Closing,
(ii) any violation of Laws occurring prior to Closing, (iii) any breach of
warranty, tort or infringement occurring prior to Closing, or (iv) any charge,
complaint, action, suit, proceeding, hearing, investigation, claim or demand to
the extent that it relates to the foregoing clauses (i), (ii) and (iii) or any
liability not specifically assumed hereunder (after giving effect to such
exclusions, the “Assumed Liabilities”):
(a)    all liabilities or obligations of Sellers under the Assumed Contracts to
the extent such liabilities or obligations first accrue or are first required to
be satisfied, discharged or performed after Closing;
(b)    all liabilities or obligations of Sellers under the FCC Licenses to the
extent such liabilities or obligations first accrue or are first required to be
satisfied, discharged or performed after Closing;
(c)    the accrued vacation obligations of Transferred Employees as provided by
Section 14.1 hereof; and
(d)    any liability or obligation for which Buyers receive a credit in the
prorations under Section 2.1.

1.4.    Excluded Liabilities. Except for the Assumed Liabilities, and except as
provided in the LMA, Buyers shall not and do not assume or agree to become
liable for or successor to any


4



--------------------------------------------------------------------------------




liabilities of or relating to Sellers, their predecessors, successors or any of
their Affiliates (collectively, the “Excluded Liabilities”). All Excluded
Liabilities shall be and remain the sole obligation of the applicable Seller,
and Buyers shall not be obligated in any respect therefor. Following the
Closing, the Excluded Liabilities shall be the sole responsibility of Sellers.

1.5.    Allocation. After Closing, Buyers shall retain the Appraisal Firm to
conduct an appraisal of the Assets subject to Closing and to prepare a proposed
allocation of the Purchase Price for each Seller among its Assets for tax and
financial accounting purposes. Buyers shall be responsible for the cost of such
appraisal and allocation. Buyers shall deliver the appraisal and the proposed
allocation, which shall be consistent with the Code, to Emmis as soon as
practicable and in any event within 60 days following Closing occurring in the
months of November or December and otherwise within 90 days of the applicable
Closing. If Emmis notifies Buyers in writing that it objects to one of more
items reflected in the proposed allocation, Emmis and HR shall negotiate in good
faith to resolve such dispute. If the parties are unable to resolve the dispute
within 30 days of Emmis’ notice, such dispute shall be referred to the
Accounting Firm. Buyers and Sellers (i) shall execute and file all Tax returns
and prepare all financial statements, returns and other instruments in a manner
consistent with the allocation of the Purchase Price among the Assets, and (ii)
shall each timely file, consistent with the Code, Form 8594 with the IRS, in
each case reflecting the allocation determined pursuant to this Section 1.5.

1.6.    Shared Assets. Notwithstanding anything to the contrary in this
Agreement, with respect to assets (including tangible and intangible assets) of
any Seller or Emmis that are, as of the date of this Agreement, used both in the
operation of the Stations and in the operation of other stations, such assets
shall be allocated, and shall constitute either Assets or Excluded Assets,
consistent with the schedules to this Agreement, with items of shared tangible
personal property allocated to the station of primary use and items of shared
intangible personal property either allocated to the station of primary use or
made available for all such stations as the context requires. The Parties
acknowledge and agree that (i) Schedule 1.1(d) identifies certain Contracts as
Replacement Contracts, Shared Contracts, and Digital Agreements, and (ii) the
Parties will comply with the particular arrangements and procedures set forth in
Schedule 1.1(d) with regard to the Replacement Contracts, Shared Contracts, and
Digital Agreements, which shall constitute Assumed Contracts or Excluded Assets
in accordance with such arrangements and procedures.

ARTICLE 2    
PURCHASE PRICE

2.1.    Purchase Price and Adjustment. In consideration for the sale of the
Assets, at Closing Buyers shall pay Sellers the sum of Forty Five Million
Dollars ($45,000,000) (the “Purchase Price”), subject to adjustment as provided
in this Section 2.1, by wire transfer of immediately available funds pursuant to
wire transfer instructions to be provided by Sellers to Buyers.
(a)    Except as provided in the LMA, all income and expenses from the ownership
or holding of the Assets shall be prorated between Sellers and Buyers as of
Closing, with all expenses incurred or income earned prior to Closing for the
account of Sellers (including income earned from


5



--------------------------------------------------------------------------------




advertising which has been broadcast on the Stations prior to Closing, but not
yet billed), and all income earned and expenses incurred after Closing, for the
account of Buyers.
(b)    Except as provided in the LMA, the prorations shall account for all ad
valorem and other property taxes, business and license fees, including FCC
regulatory fees, utility expenses, liabilities and obligations under the Assumed
Contracts and Real Estate Leases, rents and similar prepaid and deferred items
and all other expenses and obligations, such as deferred revenue and prepayments
attributable to the ownership or holding of the Assets and operation of the
Stations that straddle the period before and after Closing. If such amounts were
prepaid by Sellers prior to Closing, and Buyers will receive a benefit after
Closing, then Sellers shall receive a credit for such amounts (which would
include security deposits made by Sellers but assumed by Buyers). If Sellers
received a benefit prior to Closing, and such amounts will be paid by Buyers
after Closing, Buyers will receive a credit for such amounts. To the extent not
known, real estate and personal property Taxes shall be apportioned on the basis
of taxes assessed for the preceding year. Notwithstanding the foregoing, there
shall be no proration on account of trade or barter arrangements except to the
extent that the aggregate net liability for the contracted balance of the air
time remaining as of Closing under all such arrangements exceeds the balance of
the consideration to be received at or after Closing under all such arrangements
by more than Twenty Five Thousand Dollars ($25,000) per Station.
(c)    Within forty-five (45) days after the Closing Date, Buyers shall prepare
and deliver to Sellers a proposed pro rata adjustment of income and expenses in
the manner described in Section 2.1(a) and Section 2.1(b) for the Stations as of
Closing (the “Settlement Statement”), together with a schedule setting forth, in
reasonable detail, the components thereof. During such 45-day period, Buyers and
their representatives shall be provided reasonable access, upon reasonable
advance notice and during normal business hours, to such books and records of
Sellers, and to employees of Sellers and their independent auditors, if any, as
Buyers may reasonably request in connection with its preparation of the
Settlement Statement.
(d)    During the 30-day period following receipt of the Settlement Statement,
Buyers shall provide Sellers and their representatives reasonable access, upon
reasonable advance notice and during normal business hours, to such books and
records of Buyers, and to employees of Buyers and their independent auditors, if
any, as Sellers may reasonably request in connection with its review of the
Settlement Statement.
(e)    The Settlement Statement shall become final and binding upon the Parties
on the 30th day following delivery thereof to Sellers, unless Sellers give
written notice of disagreement with the Settlement Statement (the “Notice of
Disagreement”) to Buyers prior to such date. The Notice of Disagreement shall
specify in reasonable detail the nature of any disagreement so asserted. If a
Notice of Disagreement is given to Buyers in the period specified, then the
Settlement Statement (as revised in accordance with clause (i) or (ii) below)
shall become final and binding upon the Parties on the earlier of (i) the date
Buyers and Sellers resolve in writing any differences they have with respect to
the matters specified in the Notice of Disagreement or (ii) the date any
disputed matters are finally resolved in writing by the Accounting Firm as
provided herein.


6



--------------------------------------------------------------------------------




(f)    Within ten (10) business days after the Settlement Statement becomes
final and binding upon the Parties, (i) Buyers shall pay to Sellers the amount,
if any, by which the prorated income allocated to Sellers exceeds the prorated
expenses allocated to Sellers or (ii) Sellers shall pay to Buyers the amount, if
any, by which the prorated expenses allocated to Sellers exceed the prorated
income allocated to Sellers. All payments made pursuant to this Section 2.1(f)
shall be made by wire transfer of immediately available funds to an account
designated by the recipient party.
(g)    Notwithstanding any statement in this section to the contrary, if Sellers
deliver a Notice of Disagreement, Sellers or Buyers, as applicable, shall make a
payment to the other Party in immediately available funds of any undisputed
amount within ten (10) business days of the receipt of the Notice of
Disagreement.
(h)    During the 30-day period following the delivery of a Notice of
Disagreement to Buyers that complies with the preceding paragraphs, Buyers and
Sellers shall seek in good faith to resolve in writing any differences they may
have with respect to the matters specified in the Notice of Disagreement. During
such period: (i) each of Buyers and Sellers, and their respective independent
auditors, if any, and at each of Buyers’ and Sellers’ sole cost and expense,
shall be permitted to review and make copies reasonably required of: (A) the
financial statements of Sellers, in the case of Buyers, and Buyers, in the case
of Sellers, relating to the Notice of Disagreement, (B) the books and records of
Sellers, in the case of Buyers, and Buyers, in the case of Sellers, relating to
the Notice of Disagreement, and (C) any supporting schedules, analyses and
documentation relating to the Notice of Disagreement; and (ii) Sellers and
Buyers each shall provide reasonable access, upon reasonable advance notice and
during normal business hours, to such employees of the other Party and such
other Party’s independent auditors, if any, as such first Party reasonably
believes is necessary or desirable in connection with its review of the Notice
of Disagreement.
(i)    If, at the end of such 30-day period, Buyers and Sellers have not
resolved their differences, Buyers and Sellers shall submit to the Accounting
Firm for review and resolution any and all matters that remain in dispute and
that were included in the Notice of Disagreement. Within thirty (30) days after
selection of the Accounting Firm, Buyers and Sellers shall submit their
respective positions to the Accounting Firm in writing, together with any other
materials relied upon in support of their respective positions. Buyers and
Sellers shall cooperate with each other and otherwise use commercially
reasonable efforts to cause the Accounting Firm to render a decision resolving
the matters in dispute within thirty (30) days following the submission of such
materials to the Accounting Firm. The decision of the Accounting Firm shall be
final and binding on each of the Parties, and judgment upon the determination of
the Accounting Firm may be entered in any court of competent jurisdiction (but
subject to Section 16.8 hereof). The fees and expenses of the Accounting Firm
shall be divided equally between Sellers and Buyers. The fees and expenses (if
any) of Buyers’ independent auditors and attorneys incurred in connection with
the review of the Notice of Disagreement shall be borne by Buyer, and the fees
and expenses (if any) of Seller’s independent auditors and attorneys incurred in
connection with their review of the Settlement Statement shall be borne by
Seller.


7



--------------------------------------------------------------------------------





ARTICLE 3    
CLOSING

3.1.    General Closing Procedures. The consummation of the sale and purchase of
the Assets pursuant to this Agreement (the “Closing”) shall take place on the
date (the “Closing Date”) that is the tenth business day after the FCC Consents
are granted by initial order, subject to satisfaction or waiver (subject to
applicable Law) of the conditions set forth in Sections 10.1 and 10.2, at a
mutually agreeable location or by electronic exchange of signatures, with
required deliveries and payments.

3.2.    Availability of the Assets. At the Closing, in addition to the documents
to be delivered by the Parties pursuant to Article XI of this Agreement, to the
extent not done prior to Closing, Sellers shall make available to Buyers
physical possession of the tangible Assets, keys and security codes to the
premises under the Real Property Leases, if any, all books and records of
Sellers that are included in the Assets and in Sellers’ custody (including,
without limitation, copies of all Assumed Contracts), and all log-in credentials
for all social media accounts that are included in the Assets.

ARTICLE 4    
REPRESENTATIONS AND WARRANTIES OF SELLERS
The Sellers and Emmis jointly and severally hereby represent and warrant to
Buyers with respect to the Sellers, Assets, Stations, and business of the
Sellers, that, subject to the specific terms herein and to the disclosures in
the schedules referenced in this Article 4, the following representations and
warranties are true and correct as of the date of this Agreement:

4.1.    Organization and Standing; Capitalization. Each Seller (i) is a limited
liability company duly formed, validly existing and in good standing under the
laws of the State of Indiana, (ii) is qualified to do business in all
jurisdictions where failure to do so would result in Material Adverse Effect on
the business of the Stations, and (iii) has all necessary corporate power and
authority to own, operate and lease its own Assets and carry on the business of
the Stations. Emmis directly or indirectly owns beneficially and of record all
of the issued and outstanding equity interests of Sellers.

4.2.    Authorization and Binding Obligation. Each Seller has all necessary
limited liability company power and authority to enter into and perform its
obligations under this Agreement and the Related Documents and to consummate the
transactions contemplated hereby and thereby. This Agreement and the Related
Documents have been, and each of the other documents contemplated hereby at or
prior to Closing will be, duly executed and delivered by Sellers, and have been
approved by all necessary limited liability company action on the part of
Sellers. This Agreement constitutes (and each of the other Related Documents,
when executed and delivered, will constitute) valid and binding obligations
enforceable against Sellers in accordance with their terms, except as may be
limited by applicable bankruptcy, insolvency or similar laws affecting
creditors’ rights generally or the availability of equitable remedies.

4.3.    Absence of Conflicting Agreements; Consents.


8



--------------------------------------------------------------------------------




(a)    Except for the FCC Consent and the consents noted in Schedules 1.1(c) and
(d) with respect to Material Assumed Contracts, and any necessary consents to
assign other Assumed Contracts and to enter into the bifurcated leases,
subleases and use arrangements contemplated by this Agreement, the execution,
delivery and performance of this Agreement and the Related Documents
contemplated hereby by Sellers does not and will not: (i) violate any provisions
of the Organizational Documents of any Seller; (ii) violate any applicable Law
or Order; (iii) constitute a material default under, or accelerate or permit the
acceleration of any performance required by the terms of any Material Assumed
Contracts, assuming any necessary consents are obtained; and (iv) create any
material claim, Lien or encumbrance upon any of the Assets other than Permitted
Liens.
(b)    Except for the FCC Consent and consents noted in Schedules 1.1(c) and (d)
with respect to Material Assumed Contracts, and any necessary consents to assign
other Assumed Contracts and to enter into the bifurcated leases, subleases and
use arrangements contemplated by this Agreement, no approval or consent of any
Person is or was required to be obtained by Sellers for the authorization of
this Agreement or the Related Documents or the execution, delivery, performance
and consummation by Sellers of the transactions contemplated by this Agreement
and the Related Documents.

4.4.    Litigation. Except as disclosed on Schedule 4.4, there are no material
claims, litigation, arbitrations or other legal proceedings pending against any
Seller that have been served on any Seller or, to the Knowledge of Sellers,
pending but not served on any Seller or threatened against any Seller with
respect to the Assets or operation of any of the Stations.

4.5.    Station Licenses.
(a)    Schedule 1.1(a) contains a true and complete list of the FCC Licenses
used or held for use in connection with the operation of the Stations as
currently operated and the holder of each such FCC License. Each of the holders
of FCC Licenses identified on Schedule 1.1(a) is the authorized legal holder of
such FCC License. Except as set forth in Schedule 1.1(a), the Stations and the
facilities of the Stations are being and have been operated during Sellers’
operation of the Stations in compliance with the FCC Licenses, the
Communications Act and all FCC rules and policies except where non-compliance
will not have a Material Adverse Effect on Sellers’ business and operations. The
FCC Licenses are all of the FCC licenses, permits and authorizations required
for the operation of the Stations substantially as presently operated.
(b)    Except as set forth in Schedule 1.1(a), and except for proceedings
affecting the radio broadcasting industry generally, (i) to the Knowledge of
Sellers, there are no petitions, complaints, or investigations, pending or
threatened from or before the FCC relating to the Stations or the FCC Licenses,
(ii) there are no notices of violations, notices of apparent liability, pending
license terminations, forfeitures, proceedings or other actions pending or, to
the Knowledge of Sellers, threatened from or before the FCC relating to the
Stations or the FCC Licenses and (iii) Sellers have not filed with the FCC any
applications or petitions relating to the Stations or the FCC Licenses which are
pending before the FCC.


9



--------------------------------------------------------------------------------




(c)    The Stations are not co-located with any full-power or Class A television
stations being repacked by the FCC.
(d)    The Assets owned by Sellers are in material compliance with all rules and
regulations of the Federal Aviation Administration applicable to the Stations.
Each antenna structure that is required to be registered with the FCC has been
registered with the FCC. Schedule 1.1(a) contains a list of the antenna
registration numbers for each tower owned or leased by Sellers (and included in
the Assets) that requires registration under the rules and regulations of the
FCC. All material reports and other filings required by the FCC with respect to
the Stations have been properly and timely filed.
(e)    The operation of the Stations does not expose workers or others to levels
of radio frequency radiation in excess of the “Radio Frequency Protection
Guides” recommended in “American National Standard Safety Levels with Respect to
Human Exposure to Radio Frequency Electromagnetic Fields 3 kHz to 300 GHz”
(ANSI/IEEE C95.1 - 1992), issued by the American National Standards Institute,
and renewal of the FCC Licenses would not constitute a “major action” within the
meaning of Section 1.1301 et seq., of the FCC’s rules.

4.6.    Real Property.
(a)    Real Property. Sellers own two parcels of real property in the market in
which the Stations are located, neither of which is used in the current
operation of the Stations and both of which are Excluded Assets.
(b)    List of Leases. To Sellers’ Knowledge, the Real Estate Leases are the
only real property leases to which any Seller is a party either as lessor,
licensor, lessee or licensee and that are used in the business or operation of
the Stations except for the Office Leases. Sellers have furnished to Buyers true
and complete copies of the Real Estate Leases and the Office Leases, along with
all modifications and amendments thereto, except as set forth on Schedule
1.1(c). Except as set forth on Schedule 1.1(c), there are no material oral
agreements between any Seller and any landlord or lessor under any of the Real
Estate Leases or the Office Leases.
(c)    Leased Real Property. With respect to the real property and improvements,
if any, subject to the Real Estate Leases (the “Leased Real Property”): (i) each
applicable Seller is the owner and holder of the entire interest in the
leasehold estate purported to be granted by the Real Estate Leases and the
Office Leases, except for subtenants and other user rights under the Office
Leases; (ii) the Real Estate Leases and the Office Leases constitute legal,
valid and binding obligations of the applicable Seller and, to Sellers’
Knowledge, the respective landlords, enforceable in accordance with their
respective terms; and (iii) to Sellers’ Knowledge, there are no defaults
currently existing by Sellers under any of the Real Estate Leases or the Office
Leases, and no written notices of default have been received by any Seller which
have not been cured, and no events have occurred that with the lapse of time,
notice, or otherwise would constitute a default under any of the Real Estate
Leases or the Office Leases.
(d)    Improvements. Except as set forth on Schedule 1.1(c), Sellers have not
received any written notice from any Governmental Authority claiming any
improvements


10



--------------------------------------------------------------------------------




(including buildings and other structures) on the Leased Real Property are in
material violation of applicable Laws. All improvements (including buildings and
other structures) owned by Sellers, if any, on the Leased Real Property are in
good operating condition and repair, normal wear and tear excepted.

4.7.    Contracts. The Material Assumed Contracts, together with any Contracts
added to Schedule 1.1(d) within ten (10) days of the date hereof, and together
with any Contracts made in accordance with Article 9, constitute all of the
material Contracts to which any Seller is a party that are used primarily in the
business or operations of the Stations except for Excluded Assets. Each of the
Assumed Contracts constitutes a legal, valid and binding obligation of the
applicable Seller and, to Sellers’ Knowledge, each other party thereto, and
enforceable by each applicable Seller in accordance with its terms, except as
limited by Laws affecting creditor’s rights or equitable principles generally.
Neither any Seller nor, to the Knowledge of Sellers, any other party thereto, is
in any material respect in default under the Assumed Contracts.

4.8.    Compliance with Laws. Except as set forth in Schedule 4.8 and except as
has not had or will not have a Material Adverse Effect, since January 25, 2013,
Sellers have complied with, and are not in violation of, any Laws or Orders.
Sellers have not received any notice asserting any material noncompliance with
any Law or Order relating to the Assets or in connection with the operation of
the Stations. There is no pending or, to Sellers’ Knowledge, threatened,
investigation, audit, review or other examination of the Stations, and no Seller
is subject to any Order, agreement, memorandum of understanding or other
regulatory enforcement action or proceeding with or by the FCC or any other
Governmental Authority.

4.9.    Governmental Consents. Except for the FCC Consents, the execution,
delivery and performance by Sellers of this Agreement and the other documents
contemplated herein, and the consummation by Sellers of the transactions
contemplated hereby and thereby, do not and will not require the authorization,
consent, approval, exemption, clearance or other action by or notice or
declaration to, or filing with, any court, administrative or other Governmental
Authority.

4.10.    Taxes. All federal, state, local and other material Tax Returns
required to be filed by Sellers have been timely filed or caused to be filed,
and all Taxes shown on such Tax Returns as being due and payable or due and
payable pursuant to any assessment received in connection with such Tax Returns
have been paid. All such Tax Returns are true, complete and correct in all
material respects; no deficiency in payment of any Taxes related to the Assets
for any period has been asserted by any taxing authority which remains unsettled
as of the date hereof, no written inquiries have been received from any taxing
authority with respect to possible claims for taxes or assessments on the
Assets.

4.11.    Reports. All reports and statements that Sellers are required to file
with the FCC in respect of the Stations have been filed, and all reporting
requirements of the FCC have been complied with, except where non-compliance,
individually or in the aggregate will not have a Material Adverse Effect.


11



--------------------------------------------------------------------------------





4.12.    Environmental Matters in respect of the Real Property.
(a)    Except as set forth on Schedule 4.12, no Seller has received any notice
from any Governmental Authority since February 28, 2015 with respect to any
Leased Real Property of any material violation or alleged violation of any Law
pertaining to environmental matters, including those arising under the Resource
Conservation and Recovery Act, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 as amended, the Superfund Amendments and
Reauthorization Act of 1986, the Federal Water Pollution Control Act, the Solid
Waste Disposal Act, as amended, the Federal Clean Air Act, the Toxic Substances
Control Act, or any federal, state or local statute, regulation, ordinance,
order or decree relating to the environment (hereinafter collectively
“Environmental Laws”);
(b)    To Sellers’ Knowledge, no portion of the Leased Real Property has been
used by Sellers or any other Person for the handling, manufacturing, processing,
storage or disposal of Hazardous Substances in material violation of applicable
Environmental Laws related to the Leased Real Property;
(c)    To Sellers’ Knowledge, except as set forth on Schedule 4.12, since
February 28, 2015, no Hazardous Substances have been released (i.e., any past or
present releasing, spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, disposing or dumping) on, upon, into or from
any of the Leased Real Property in material violation of applicable
Environmental Laws; and
(d)    Notwithstanding anything else to the contrary in this Article 4, the
representations and warranties in this Section 4.12 constitute the sole
representations and warranties of Sellers with respect to environmental matters
or compliance with Environmental Law.

4.13.    Broker’s Fees. Neither Sellers, nor any Person acting on Sellers’
behalf, has agreed to pay a commission, finder’s fee or similar payment in
connection with this Agreement or any matter related hereto to any person or
entity, and no person or entity is entitled to any such payment from Sellers in
connection with the transactions contemplated by this Agreement.

4.14.    Insurance. Sellers maintain insurance policies or other arrangements
with respect to the Stations and the Assets consistent with industry practice,
including coverage of all buildings, towers, antennas, dishes, transmission
lines, transmitters and other Assets used in the operation of the Stations, and
will maintain such policies or arrangements until the Closing. Sellers have not
received notice from any issuer of any material policy of its intention to
cancel, terminate or refuse to renew any such policy issued by it with respect
to the Stations and the Assets.

4.15.    Property. Sellers own or hold the Assets free and clear of Liens, other
than Permitted Liens. All items of Personal Property are in normal operating
condition, ordinary wear and tear excepted and are suitable for the purpose for
which such items are presently used. All material equipment used in the
day-to-day operations of the Stations that is included in the Assets is in
normal operating condition and repair, subject only to ordinary wear and tear
and routine maintenance, and, to Sellers’ Knowledge, is in conformity with all
applicable Laws. All tangible Assets are in the possession or control of a
Seller.


12



--------------------------------------------------------------------------------





4.16.    Sufficiency of Assets. Except for the Excluded Assets and subject to
Section 1.6, the Assets constitute all of the assets (a) used or held for use by
Sellers in the business or operation of the Stations as currently conducted, and
(b) necessary for the business or operation of the Stations as currently
conducted.

4.17.    Financial Statements. Sellers have provided to Buyers copies of their
(i) unaudited statements of operations and balance sheets for the Stations for
the years ended February 28, 2015, February 29, 2016 and February 28, 2017 (the
“Full Year Financial Statements”) and (ii) unaudited statements of operations
and balance sheets for the Stations dated November 30, 2017 and for the nine (9)
month period then ended (the “Interim Financial Statements”); and (iii)
unaudited statements of operations and balance sheets for the Stations for the
months of December 2017 and January 2018 (the “Monthly Statements” and, together
with the Full Year Financial Statements and the Interim Financial Statements,
the “Financial Statements”). The information included in the Full Year Financial
Statements is included in the overall audited consolidated financial statements
of Sellers and their Affiliates, but the Financial Statements are not separately
audited. The Financial Statements have been prepared in accordance with GAAP,
and present fairly in all material respects the results of operations and
financial condition of the Stations as operated by Seller for the respective
periods covered thereby, except that (i) shared operating expenses (if
applicable) are allocated among business units, which might or might not include
the Stations, as determined by Sellers in good faith and consistently with past
practice, and (ii) the Financial Statements do not include (A) income tax
expense or benefit, interest income and expense, and non-cash compensation
expenses associated with equity compensation arrangements, (B) amortization of
the deferred credit under the national sales representation agreement related to
the buyout of the prior national sales representation agreement in 2007, or (C)
disclosures required by GAAP in notes accompanying the financial statements.

4.18.    Absence of Certain Changes. From February 28, 2017 to the date hereof,
Sellers have conducted the business of the Stations in the Ordinary Course of
Business.

4.19.    Absence of Undisclosed Liabilities. Except for the Assumed Liabilities
and pursuant to the prorations under Section 2.1, there are no Liabilities of
Sellers with respect to the Stations that will be binding upon Buyers after
Closing, except for any that would not have, individually or in the aggregate, a
Material Adverse Effect.

4.20.    Employment Matters.
(a)    Sellers have delivered to Buyers an executive summary of each material
(i) “employee benefit plan,” as defined in Section 3(3) of ERISA, (ii) each
employment agreement or arrangement, (iii) health or medical benefits, (iv)
vacation or sick leave benefits or (v) life or disability insurance benefits
that is maintained, administered or contributed to by Sellers and that covers
any employee set forth on Schedule 14.1 or any Contract Employee or with respect
to which Sellers have any material Liability relating to the Stations
(collectively, the “Company Plans”).
(b)    Subject to Section 14.2, the employment by Sellers of each employee set
forth on Schedule 14.1 is at-will employment, meaning that such Person may be
terminated at any time, without penalty or Liability of any kind (other than
accrued vacation pay, COBRA benefits


13



--------------------------------------------------------------------------------




and other benefits required by applicable Law, if any, and other than as set
forth in Section 14.6) except as such termination may be restricted by the
current Law of the jurisdiction in which such Person is employed.
(c)    Except as set forth on Schedule 4.20, there are no active, pending or, to
Sellers’ Knowledge, threatened administrative or judicial Proceedings under
Title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment
Act, the Fair Labor Standards Act, the Occupational Safety and Health Act, the
Family and Medical Leave Act, ERISA, the Americans with Disabilities Act, the
Worker Adjustment and Retraining Notification Act, the National Labor Relations
Act or any other foreign, federal, state, county or local Law (including common
Law), ordinance or regulation relating to employees listed on Schedule 14.1 and
Contract Employees, nor are there any internal company investigations concerning
alleged violations of the same, in each case that would, individually or in the
aggregate, result in a Material Adverse Effect.
(d)    Except as set forth on Schedule 4.20, Sellers have paid in full or
accrued, with respect to all employees listed on Schedule 14.1 and Contract
Employees, all wages, salaries, commissions, bonuses, fringe benefit payments
and all other direct and indirect compensation of any kind for all services
performed by them and each of them to the date hereof.
(e)    Except as set forth on Schedule 4.20, there is not presently pending or
existing and, to the Knowledge of Sellers, there is not threatened, (i) with
respect to the Stations, any labor dispute, strike, slowdown, picketing, or work
stoppage, or (ii) any substantial effort to organize any Station Employees into
a new or modified collective bargaining unit, or (iii) to Sellers’ Knowledge,
any grievance under any company policy or employment agreement by any employees
listed on Schedule 14.1 or Contract Employees that could reasonably be expected
to have a Material Adverse Effect.
(f)    There is no material dispute, claim, or Proceeding pending with or, to
Sellers’ Knowledge, threatened by the U.S. Citizenship and Immigration Services
with respect to the Stations.
(g)    Neither Sellers nor any ERISA Affiliate nor any predecessor thereof
contributes to, or has in the past contributed, with respect to the Stations, to
(i) any multiemployer plan, as defined in Section 3(37) of ERISA, (ii) any plan
subject to Title IV of ERISA; (iii) an employee stock ownership plan within the
meaning of Section 4975(e)(7) of the Code; or (iv) a multiple employer plan.
“ERISA Affiliate” of any Person means any other Person that, together with such
Person, would be treated as a single employer under Section 414 of the Code or
Section 3(40)(b) or 4001(b) of ERISA.
(h)    To Sellers’ Knowledge, each of the Company Plans has been established,
operated and administered in material compliance with its terms and applicable
Law, including but not limited to ERISA and the Code. To Sellers’ Knowledge, no
event has occurred and no condition exists with respect to the Company Plans
that would subject the Buyers, HR, or any of the Assets being sold to any Tax,
fine, Lien, penalty or other Liability. Each Company Plan intended to be
qualified under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service (the “IRS”) that it is so
qualified or is permitted to rely on the opinion


14



--------------------------------------------------------------------------------




letter of a prototype plan or volume submitter sponsor, and to Sellers’
Knowledge, nothing has occurred since the date of such letter that is reasonably
likely to affect the qualified status of such Company Plan.
(i)    Sellers have provided Buyers with regard to each employee set forth on
Schedule 14.1 and each Contract Employee: each such employee’s position; the
location at which employed; current compensation rate; and whether such employee
participates in the Sellers’ 401(k) Plan and health Plan.
(j)    To Sellers’ Knowledge, there are no Contract Employees or employees set
forth on Schedule 14.1 who are not in lawful status pursuant to the immigration
laws of the United States.
(k)    Except as set forth on Schedule 4.20, Sellers do not provide continuation
of any benefit to Station Employees after termination of employment other than
as required under Section 4980B of the Code, or similar provision of applicable
state Law.
(l)    To Sellers’ Knowledge, no default, violation, error or omission has
occurred on or prior to the Closing Date with respect to any of the Company
Plans for which Buyers or HR could be liable as a result of the consummation of
the transactions contemplated by this Agreement. No Company Plan has terms
requiring assumption by Buyers. No assets of any Seller are subject to any Lien
under any provision of ERISA or the Code.
(m)    Except as set forth in Schedule 4.20, and except for stay bonuses and
other obligations that will be satisfied by Sellers, neither the execution and
delivery of this Agreement nor the consummation of the transactions contemplated
hereby will (i) result in any material payment (including, without limitation,
severance pay or unemployment compensation) becoming due to any director or
employee of any Seller; (ii) result in the acceleration of vesting under any
Company Plan; or (iii) materially increase any benefits otherwise payable under
any Company Plan; and any such payment or increase in benefits is fully
deductible under the Code, including but not limited to Sections 162, 280G and
404. Except as set forth in Schedule 4.20, and except for stay bonuses and other
obligations that will be satisfied by Sellers, neither Sellers nor any ERISA
Affiliate has announced any plan or commitment to create any additional Company
Plan or to amend or modify any Company Plan.
(n)    None of Sellers are, nor has any Seller been in the past five years, a
party to, bound by, or negotiating any collective bargaining agreement or other
contract or agreement with a union, works council or labor organization with
respect to any Station Employees (collectively, “Union”), and there is not, and
has not been for the past five years, any Union representing or purporting to
represent Station Employees, and no Union or group of Sellers’ employees is
seeking or has sought to organize Station Employees for the purpose of
collective bargaining. Since June 30, 2015, there has never been, nor has there
been any threat of, any strike, slowdown, work stoppage, lockout, concerted
refusal to work overtime or other similar labor disruption or dispute affecting
any Seller with respect to any Station or any of the Station Employees. No
Seller has any duty to bargain with any Union with respect any Station
Employees.


15



--------------------------------------------------------------------------------




(o)    To Sellers’ Knowledge, and except as otherwise set forth in one or more
Schedules for this Section, no event has occurred, and no condition exists, as
of, or prior to the Closing Date, with respect to any Company Plan for or with
respect to which Buyers or HR could incur any liability, tax, penalty or
assessment, regardless of whether any such event or condition is known or
unknown, contingent or otherwise, including without limitation, as a result of
any matter that could adversely affect the tax-qualified status of a Company
Plan (or the tax-exempt status of a related trust), as a result of any act or
omission of any fiduciary, actuary or administrator of any Company Plan, or as a
result of any claim by a participant or beneficiary.

4.21.    Permits and Rights. Sellers possess all material Permits that are
necessary to permit Sellers to engage in the business of the Stations as
presently conducted in and at all locations and places where they are presently
operating and conducting the business of the Stations. The FCC Licenses and
material Permits (if any) are listed on Schedule 1.1(a).

4.22.    Intentionally Omitted.

4.23.    Intentionally Omitted.

4.24.    Claims Against Third Parties. Schedule 4.24 sets forth a list and brief
description of all of Sellers’ known breach of contract and tort claims against
any Person, if any, related to the conduct of the business of the Stations.

4.25.    Station Intellectual Property.
(a)    Except as set forth on Schedule 4.25, to Sellers’ Knowledge each Seller,
as applicable, is the owner or licensee of the Station Intellectual Property
free and clear of Liens other than Permitted Liens.
(b)    Schedule 1.1(e) sets forth a list of all registrations and applications
for registration of each Seller’s owned Station Intellectual Property used in
the business of the Stations, and specifies, where applicable, the jurisdictions
in which each such item of Station Intellectual Property has been issued or
registered or in which an application for such issuance or registration has been
filed, including the respective registration or application numbers and the
names of all registered owners, and any filing deadlines for responses,
affidavits or renewals applicable to the Station Intellectual Property that
occur within three months of the Closing Date. Schedule 1.1(e) sets forth a list
of all material licenses, sublicenses and other agreements to which any Seller
is a party that relate to the business of the Stations and pursuant to which any
Seller or any other Person is authorized to use or license (as licensor or
licensee) the use of any material Station Intellectual Property. Except as set
forth in Schedule 4.25, the execution and delivery of this Agreement by Sellers,
and the consummation of the transactions contemplated by this Agreement, will
not cause any Seller to be in violation or default under any such license,
sublicense or agreement, nor entitle any other Person to any such license,
sublicense or agreement to terminate or modify such license, sublicense or
agreement, except as would not have a Material Adverse Effect.
(c)    Except as set forth on Schedule 4.25, as of the date of this Agreement,
no written claims with respect to any item of Station Intellectual Property
owned or used by Sellers


16



--------------------------------------------------------------------------------




has been received by Sellers or, to Sellers’ Knowledge, have been threatened in
writing by any Person (i) to the effect that the business of the Stations
infringes on any Intellectual Property of other Persons, (ii) against the use by
Sellers of any material Station Intellectual Property used in the business of
the Stations as currently conducted or under development for use in the business
of the Stations or (iii) challenging the ownership by Sellers, or the validity
or effectiveness, of any Station Intellectual Property used in the business of
the Stations as currently conducted or under development for use in the business
of the Stations. To Sellers’ Knowledge, except as set forth on Schedule 4.25,
there is not currently ongoing any unauthorized use, infringement or
misappropriation of any of Sellers’ Station Intellectual Property by any Person,
including, to Sellers’ Knowledge, any employee or former employee of Sellers.
(d)    Schedule 1.1(e) and sets forth a complete list of all domain names and
applications and registrations therefor included within the Station Intellectual
Property and all social media accounts included within the Station Intellectual
Property, together with a list of persons who hold or control the access
credentials of such social media accounts.
(e)    Sellers are in compliance with all applicable Laws and contractual
obligations of Sellers governing the collection, interception, storage, receipt,
purchase, sale, transfer and use (“Collection and Use”) of personal, consumer,
or customer information, including name, address, telephone number, electronic
mail address, social security number, bank account number or credit card numbers
(collectively, “Customer Information”) except where non-compliance will not have
a Material Adverse Effect on the Stations. Collection and Use of such Customer
Information is in accordance in all material respects with Sellers’ privacy
policies (or applicable terms of use) as published on their respective websites
or any other privacy policies (or applicable terms of use) presented to
consumers or customers (actual or potential) and to which Sellers are bound or
otherwise subject and any contractual obligations of Sellers to their customers
(actual or potential) regarding privacy. Sellers take commercially reasonable
steps to protect the confidentiality, integrity and security of their software,
databases, systems, networks and Internet sites and all information stored or
contained therein or transmitted thereby from unauthorized or improper
Collection and Use including appropriate backup, security, and disaster recovery
technology, and to Sellers’ Knowledge no Person has gained unauthorized access
to any of Sellers’ software, data, systems, or networks with respect to the
Stations or the Excluded Stations.
(f)    Other than claims of patent infringement asserted by Mission Abstract
Data against radio broadcasting businesses generally, the business of each
Seller and the Stations does not infringe or violate any Intellectual Property
of other Persons. To Sellers’ Knowledge, the execution or delivery of this
Agreement or any other agreement or document contemplated by this Agreement, or
the performance of Sellers’ obligations hereunder or thereunder, will not
violate any such applicable Law or any of Sellers’ privacy policies (or
applicable terms of use) or any other contractual obligation of Sellers
governing the Collection and Use of Customer Information.

ARTICLE 5    
REPRESENTATIONS AND WARRANTIES OF EMMIS


17



--------------------------------------------------------------------------------




Emmis hereby represents and warrants to Buyers and HR that, subject to the
specific terms herein and to the disclosures in the schedules referenced in this
Article 5, the following representations and warranties are true and correct as
of the date of this Agreement:

5.1.    Organizational and Standing. Emmis is a corporation duly formed, validly
existing and in good standing under the laws of the State of Indiana, (ii) is or
at the time of Closing will be qualified to do business in all jurisdictions
where failure to do so would have a material adverse effect on its ability to
complete the transactions contemplated by this Agreement, and (iii) has all
necessary power and authority to carry on its business.

5.2.    Authorization and Binding Obligation. Emmis has all necessary power and
authority to enter into and perform its obligations under this Agreement and the
Related Documents to which it is a party and to consummate the transactions
contemplated hereby and thereby. This Agreement and the Related Documents have
been, and any other documents contemplated hereby and requiring approval or
signature by Emmis at or prior to Closing will be, duly executed and delivered
by Emmis, and have been or shall have been approved by all necessary corporate
action of Emmis. This Agreement constitutes (and each of the Related Documents
to which Emmis is a party, when executed and delivered, will constitute) valid
and binding obligations enforceable against Emmis in accordance with their
terms, except as may be limited by applicable bankruptcy, insolvency or similar
laws affecting creditors’ rights generally or the availability of equitable
remedies.

5.3.    Absence of Conflicting Agreements or Required Consents. Except for the
FCC Consents, the execution, delivery and performance of this Agreement by Emmis
does not and will not: (i) violate any provision of Emmis’s Organizational
Documents; (ii) require the consent of any Governmental Authority; (iii) violate
any material Law, judgment, order, injunction, decree, rule, regulation or
ruling of any Governmental Authority; and (iv) either alone or with the giving
of notice or the passage of time or both, conflict with, constitute grounds for
termination or acceleration of, or result in a breach of the terms, conditions
or provisions of, or constitute a default under, any Contract to which Emmis is
now subject.

5.4.    Absence of Litigation. There is no claim, litigation, arbitration or
proceeding pending or, to the Knowledge of Emmis, threatened, before or by any
court, Governmental Authority or arbitrator relating to Emmis that seeks to
enjoin or prohibit, or that could hinder or impair, Emmis’ performance of its
obligations under this Agreement.

5.5.    Broker’s Fees. Neither Emmis nor any person or entity acting on its
behalf have agreed to pay a commission, finder’s fee or similar payment in
connection with this Agreement or any matter related hereto to any person or
entity, and no other person or entity is entitled to any such payment from Emmis
in connection with the transactions contemplated by this Agreement.

ARTICLE 6    
REPRESENTATIONS AND WARRANTIES OF BUYERS
Each Buyer hereby represents and warrants to Sellers, with respect to such
Buyer, and HR hereby represents and warrants to Sellers with respect to Buyers,
that, subject to the specific terms


18



--------------------------------------------------------------------------------




herein, the following representations and warranties are true and correct as of
the date of this Agreement:

6.1.    Organizational and Standing. Each Buyer (i) is a limited liability
company duly formed, validly existing and in good standing under the laws of the
State of Delaware, (ii) is or at the time of Closing will be qualified to do
business in all jurisdictions where failure to do so would have a material
adverse effect on the performance of this Agreement or any Related Documents,
and (iii) has all necessary power and authority to own, operate and lease the
Assets and carry on the business of the Stations. As of the Closing Date, Buyers
will be qualified to do business in all jurisdictions where the failure to so
qualify would have a material adverse effect on its ability to perform its
obligations hereunder.

6.2.    Authorization and Binding Obligation. Each Buyer has all necessary power
and authority to enter into and perform its obligations under this Agreement and
the Related Documents to which it is a party and to consummate the transactions
contemplated hereby and thereby. This Agreement and the Related Documents have
been, and each of the other documents contemplated hereby at or prior to Closing
will be, duly executed and delivered by Buyers, and have been approved by all
necessary limited liability company action of Buyers. This Agreement constitutes
(and each of the Related Documents, when executed and delivered, will
constitute) valid and binding obligations enforceable against Buyers in
accordance with their terms, except as may be limited by applicable bankruptcy,
insolvency or similar laws affecting creditors’ rights generally or the
availability of equitable remedies.

6.3.    Absence of Conflicting Agreements or Required Consents. Except for the
FCC Consents, the execution, delivery and performance of this Agreement by
Buyers does not and will not: (i) violate any provision of Buyers’
Organizational Documents; (ii) require the consent of any Governmental
Authority; (iii) violate any material Law, judgment, order, injunction, decree,
rule, regulation or ruling of any Governmental Authority; and (iv) either alone
or with the giving of notice or the passage of time or both, conflict with,
constitute grounds for termination or acceleration of, or result in a breach of
the terms, conditions or provisions of, or constitute a default under, any
Contract to which any Buyer is now subject.

6.4.    Absence of Litigation. There is no claim, litigation, arbitration or
proceeding pending or, to the Knowledge of Buyers, threatened, before or by any
court, Governmental Authority or arbitrator relating to Buyers that seeks to
enjoin or prohibit, or that could hinder or impair, Buyers’ performance of their
obligations under this Agreement.

6.5.    FCC Qualifications. St. Louis FCC is qualified under the Communications
Act of 1934, as amended (the “Communications Act”) and the rules and regulations
of the FCC, including without limitation the multiple ownership rules, as in
effect on the date hereof, to be an assignee of the FCC Licenses. Buyers are not
aware of any fact relating to Buyers that would, under present Law (including
published policies of the FCC), disqualify Buyers from being the assignees of
the Stations or that would delay FCC approval of the assignment of the FCC
licenses.

6.6.    Broker’s Fees. Neither Buyers nor any person or entity acting on their
behalf have agreed to pay a commission, finder’s fee or similar payment in
connection with this Agreement or


19



--------------------------------------------------------------------------------




any matter related hereto to any person or entity, and no other person or entity
is entitled to any such payment from Buyers in connection with the transactions
contemplated by this Agreement. Buyers shall indemnify and hold harmless Sellers
for any payment due to any broker or agent based on any agreement made by
Buyers.

ARTICLE 7    
REPRESENTATIONS AND WARRANTIES OF HR
HR hereby represents and warrants to Sellers that, subject to the specific terms
herein, the following representations and warranties are true and correct as of
the date of this Agreement:

7.1.    Organizational and Standing. HR (i) is a limited liability company duly
formed, validly existing and in good standing under the laws of the State of
Delaware, (ii) is qualified to do business in all jurisdictions where failure to
do so would have a material adverse effect on HR’s ability to perform its
obligations hereunder, and (iii) has all necessary power and authority to carry
on its business.

7.2.    Authorization and Binding Obligation. HR has all necessary power and
authority to enter into and perform its obligations under this Agreement and the
Related Documents to which it is a party and to consummate the transactions
contemplated hereby and thereby. This Agreement and the Related Documents have
been, and any other documents contemplated hereby and requiring approval or
signature by HR at or prior to Closing will be, duly executed and delivered by
HR, and have been or shall have been approved by all necessary limited liability
company or corporate action of HR. This Agreement constitutes (and each of the
Related Documents to which HR is a party, when executed and delivered, will
constitute) valid and binding obligations enforceable against HR in accordance
with their terms, except as may be limited by applicable bankruptcy, insolvency
or similar laws affecting creditors’ rights generally or the availability of
equitable remedies.

7.3.    Absence of Conflicting Agreements or Required Consents. Except for the
FCC Consents, the execution, delivery and performance of this Agreement by HR
does not and will not: (i) violate any provision of HR’s Organizational
Documents; (ii) require the consent of any Governmental Authority; (iii) violate
any material Law, judgment, order, injunction, decree, rule, regulation or
ruling of any Governmental Authority; and (iv) either alone or with the giving
of notice or the passage of time or both, conflict with, constitute grounds for
termination or acceleration of, or result in a breach of the terms, conditions
or provisions of, or constitute a default under, any Contract to which HR is now
subject.

7.4.    Absence of Litigation. There is no claim, litigation, arbitration or
proceeding pending or, to the Knowledge of HR, threatened, before or by any
court, Governmental Authority or arbitrator relating to HR that seeks to enjoin
or prohibit, or that could hinder or impair, HR’s performance of its obligations
under this Agreement.

7.5.    Broker’s Fees. Neither HR nor any person or entity acting on its behalf
have agreed to pay a commission, finder’s fee or similar payment in connection
with this Agreement or any matter related hereto to any person or entity, and no
other person or entity is entitled to any such payment from HR in connection
with the transactions contemplated by this Agreement. HR shall


20



--------------------------------------------------------------------------------




indemnify and hold harmless Sellers for any payment due to any broker or agent
based on any agreement made by HR.

ARTICLE 8    
GOVERNMENTAL CONSENTS

8.1.    FCC Application.
(a)    The assignments of the FCC Licenses as contemplated by this Agreement are
subject to the prior consent and approval of the FCC. Prior to Closing, Buyers
shall not directly or indirectly control, supervise, direct, or attempt to
control, supervise, or direct, the operation of any Station.
(b)    As soon as practicable, and in any event within five (5) business days
following the date of the execution of this Agreement, Buyers and Sellers shall
prepare and jointly file the FCC Applications and the Parties shall use all
commercially reasonable efforts to cause the FCC to accept the FCC Applications
for filing as soon as practicable after such filing. Buyers and Sellers shall
thereafter prosecute the FCC Applications in good faith and with all reasonable
diligence and otherwise use all commercially reasonable efforts to obtain the
grant of the FCC Consents as expeditiously as practicable. Neither Party will
take any action that it knows, or reasonably believes, would prevent or delay
grant of the FCC Applications. Sellers shall promptly enter into reasonable
tolling or other arrangements with the FCC if necessary to resolve any
complaints before the FCC relating to the Stations in order to obtain the FCC
Consents.
(c)    Each Party shall bear one-half of the cost of the FCC filing fees for the
FCC Applications. Each Party shall bear its own costs and expenses (including
the legal fees and disbursements of its counsel) in connection with the
preparation of the portion of the FCC Applications to be prepared by it and in
connection with the processing and defense of the application.
(d)    Each Party, at its own expense, shall use its commercially reasonable
efforts to oppose any efforts or any requests by third parties for
reconsideration or review of the FCC Consents by the FCC or a court of competent
jurisdiction.

ARTICLE 9    
COVENANTS

9.1.    Certain Covenants.
(a)    Affirmative Covenants of Sellers. Between the date of this Agreement and
the Closing Date, except as provided in the LMA:
(i)    Sellers shall promptly notify Buyers in writing if Sellers have Knowledge
prior to Commencement and prior to Closing of: (1) any representations or
warranties contained in Articles 4 or 5 that are no longer true and correct in
any material respect or of any fact or condition that would constitute a
material breach of any such representation or warranty as of


21



--------------------------------------------------------------------------------




Closing, (2) the occurrence of any event that would require any material changes
or amendments to the schedules and exhibits attached to this Agreement, (3) of
the occurrence of any event that may make the satisfaction of the conditions in
Article 10 impossible or unlikely, or (4) the occurrence of any other event that
violates any material covenants, conditions or agreements to be complied with or
satisfied by Sellers under this Agreement;
(ii)    Sellers will use all commercially reasonable efforts to comply in all
material respects with all Laws applicable to each Seller’s use of the Assets
and operate and maintain the Stations and all operations in material conformity
with the FCC Licenses, the Communications Act, and the rules and regulations of
the FCC;
(iii)    Sellers will maintain the Assets in customary repair, maintenance and
condition, except for wear and tear incurred in the Ordinary Course of Business,
and Sellers will continue to make capital expenditures in the Ordinary Course of
Business as contemplated in the current capital expenditure plan of Sellers;
(iv)    Sellers will use all commercially reasonable efforts to maintain in full
force and effect the FCC Licenses relating to the Stations and the Assets and,
except as set forth elsewhere in this Agreement, take any action reasonably
necessary before the FCC, including the preparation and prosecution of
applications for renewal of the FCC Licenses, if necessary, to preserve such
licenses in full force and effect without Material Adverse Effect;
(v)    Sellers will maintain in full force and effect reasonable property damage
and liability insurance on the Assets in at least the amount provided for by the
policies currently maintained by Sellers;
(vi)    Sellers shall conduct the business of the Stations in the Ordinary
Course of Business of the Stations;
(vii)    Sellers shall use commercially reasonable efforts to preserve intact
the business of the Stations and maintain the relations and goodwill, if any,
with suppliers, customers, landlords, creditors, employees, agents and others
having business relationships with the business of the Stations;
(viii)    Sellers shall use commercially reasonable efforts to cause the
conditions set forth in Article 10 to be satisfied promptly; and
(ix)    Sellers shall maintain all books and records relating to the business of
the Stations.
(b)    Negative Covenants of Sellers. Between the date of this Agreement and the
Closing Date, except as provided in the LMA, and except as expressly permitted
by this Agreement, or with the prior written consent of Buyers:
(i)    Sellers will not engage in any hiring, discharge or employee compensation
practices that are outside the Ordinary Course of Business;


22



--------------------------------------------------------------------------------




(ii)    Sellers will not (A) terminate, modify or amend any Material Assumed
Contract except (1) in the Ordinary Course of Business, or (2) as reasonably
necessary to transfer such Material Assumed Contract to Buyers, or (B) knowingly
take or fail to take any action that would cause a breach of any Material
Assumed Contract;
(iii)    No Seller will voluntarily create any Lien on any of the Assets, other
than Permitted Liens;
(iv)    No Seller will sell, assign, lease or otherwise transfer or dispose of
any of the Assets, except for Assets consumed or disposed of in the Ordinary
Course of Business;
(v)    No Seller will modify or amend, or seek to modify or amend, any of the
FCC Licenses without Buyers’ prior written consent except as necessary for
Sellers to be in compliance with the Communications Act; provided, that Buyers
shall not unreasonably withhold, condition or delay their consent unless the
modification is materially adverse to the interests of Buyers or the Stations;
and provided, further, Sellers shall have the right to file and pursue any and
all FCC License renewals that Sellers deem necessary or advisable;
(vi)    Sellers shall not increase the compensation of any employee set forth on
Schedule 14.1 or any Contract Employee, except for normal pay increases to such
employees granted in the Ordinary Course of Business or as required pursuant to
Contracts or Law, and except for stay bonuses and other obligations that will be
satisfied by Sellers; and
(vii)    None of Sellers shall authorize or enter into an agreement to do any of
the foregoing.
(c)    Covenants of Buyers.
(i)    Buyers shall promptly notify Sellers in writing if Buyers have Knowledge
prior to the Closing of: (1) any representations or warranties contained in
Articles 6 or 7 that are no longer true and correct in any material respect, (2)
the occurrence of any event that would require any changes or amendments to the
schedules or exhibits attached to this Agreement, or (3) the occurrence of any
other event that may result in a violation of any covenants, conditions or
agreements to be complied with or satisfied by Buyers under this Agreement;
provided, however, that no such notice shall qualify or otherwise limit in any
way Buyers’ representations, warranties, covenants or agreements herein.
(ii)    HR shall ensure that Buyers timely make all payments and perform their
obligations under the LMA. At Closing, HR will make capital contributions to
Buyers in an amount sufficient to enable them to pay the Purchase Price and all
costs, fees, Taxes, Transfer Taxes and other expenses for which Buyers are
responsible under this Agreement or applicable Law.
(d)    Covenants of Sellers and Buyers. In the event that after Closing the FCC
or a court of competent jurisdiction rescinds the FCC Consents, and such
rescission becomes a Final Order, then the Parties shall cooperate with each
other and use their best efforts to bring about, to


23



--------------------------------------------------------------------------------




the maximum extent possible, the fair and equitable restoration of each of the
Parties to its position prior to execution of this Agreement.

9.2.    Access.
(a)    Between the date of this Agreement and the Closing Date, Sellers will
provide Buyers, their counsel, accountants, financial advisors, bankers or other
financing parties, environmental consultants, appraisers and other advisers and
representatives, (i) such books and records, including copies of all Assumed
Contracts, environmental and engineering studies and reports, and other
documents and contracts pertaining solely to the Assets or the Stations that are
in Sellers’ possession, custody or control and (ii) access to the Stations’
properties, Assets and personnel. Buyers and their consultants and agents shall
not contact employees of Sellers without Emmis’ express approval.
(b)    To the extent not completed before the date of this Agreement, on one or
more mutually acceptable dates, on or before February 21, 2018, Sellers shall
provide technical and engineering representatives of Buyers access to the
Stations’ broadcast and studio facilities and shall allow such representatives
to review and perform customary engineering tests on Sellers’
studio-to-transmission links and broadcast signals, as well as to perform other
customary due diligence evaluations of the broadcast and studio facilities.

9.3.    No Inconsistent Action. Between the date of this Agreement and Closing
hereunder or termination of this Agreement, each Party shall use its
commercially reasonable efforts to cause the fulfillment at the earliest
practicable date of all of the conditions to the obligations of such Party to
consummate the sale and purchase of the Assets.

9.4.    Exclusivity. None of Sellers or Emmis, nor any of their respective
owners, employees, officers or directors, or any agent or any representative
thereof shall, during the period commencing on the date of this Agreement and
ending with the earlier to occur of the Closing hereunder or the termination of
this Agreement, directly or indirectly solicit, initiate or encourage offers
from, negotiate, engage in discussions with or in any manner encourage, accept
or actively consider any proposal of any other Person relating to (i) the
acquisition of the business of the Stations or the Assets or (ii) any merger,
consolidation or business combination, or direct or indirect acquisition of the
ownership interests of Sellers that, in any case under either clause (i) or
(ii), would prevent the consummation of the transactions contemplated hereby.

9.5.    Confidentiality. Each Party shall comply with the terms of Section 15.1
hereof.

9.6.    Further Assurances. Sellers and Buyers shall cooperate and take such
actions, and execute such other documents, at Closing or thereafter, as may be
reasonably requested by the other in order to carry out the provisions and
purposes of this Agreement, including, for example, promptly advising each other
of all communications relevant to the transactions contemplated by this
Agreement received from the FCC or other Governmental Authority after the date
of this Agreement and furnishing each other with copies of all such written
communications.


24



--------------------------------------------------------------------------------





9.7.    Local Marketing Agreement. The parties are concurrently entering into
the LMA with respect to the Stations providing for commencement thereunder on
March 1, 2018. Notwithstanding anything to the contrary in this Agreement or the
LMA, during the term of the LMA the Stations shall continue to comply with all
programming and other obligations under the Assumed Contracts, except those, if
any, terminated at Buyers’ sole cost with no liability to Sellers, which shall
be subject to Sellers’ prior written consent, and those, if any, that expire
without renewal or are terminated by Sellers consistent with Article 9 of this
Agreement or with Buyers’ prior written consent. Buyers acknowledge and agree
that Sellers, in the capacity as licensee of the Stations, shall not be deemed
responsible for or have authorized or consented to any action or failure to act
on the part of the Buyers or their Affiliates (or any of their respective
officers, directors, employees, agents or representatives) in connection with
the LMA solely by reason of the fact that prior to Closing, Sellers shall have
the legal right to control, manage and supervise the operation of the Stations
and the conduct of the business of the Stations.

9.8.    Transition Efforts. Beginning at Closing, the Parties shall use their
respective commercially reasonable efforts to accomplish a timely, smooth,
uninterrupted and organized transfer and acquisition of the Assets.

9.9.    Press Releases. Sellers and Buyers agree that, from the date hereof
through the Closing hereunder, or, in the event this Agreement is terminated,
for a period of six months following termination, no public release or
announcement concerning the transactions contemplated hereby shall be issued by
any Party without the prior consent of the other Parties, which consent shall
not be unreasonably withheld, except as such release or announcement may be
required by any Law or securities exchange requirement, in which case the Party
required to make the release or announcement shall, allow the other Parties
reasonable time to comment on such release or announcement in advance of such
issuance.

9.10.    Consents and Estoppels; Benefit of Agreements. The Parties shall use
all commercially reasonable efforts (but shall not be required to make any
payment except in connection with the FCC Consents) to obtain all consents and
approvals of Persons to the consummation of the transactions contemplated by
this Agreement, all in a form acceptable to the parties, acting reasonably, and
estoppel certificates from the landlords under the Assumed Leases. If, with
respect to any Assumed Contract other than an Assigned Employment Agreement, a
required consent to the assignment is not obtained, following the Closing,
except as otherwise set forth on Schedule 1.1(d), Sellers and Emmis shall use
their commercially reasonable efforts to keep such Assumed Contract in effect
and give Buyers the benefit of it to the same extent as if it had been assigned,
and Buyers shall perform Sellers’ obligations under the agreement relating to
the benefit obtained by Buyers. Nothing in this Agreement shall be construed as
an attempt to assign any agreement or other instrument that is by its terms
non-assignable without the consent of the other party.

9.11.    Intentionally Omitted.

9.12.    Other Financial Information. Between the date of this Agreement and
Commencement, Sellers and Emmis shall make available to Buyers such other
financial information with respect to the Stations as Buyers may reasonably
request.


25



--------------------------------------------------------------------------------





9.13.    Updates to Schedules. From time to time prior to the Closing, Sellers
shall have the right (but not the obligation) to supplement or amend the
Schedules to this Agreement with respect to any matter hereafter arising or of
which it becomes aware after the date hereof, including with respect to matters
existing on or prior to the date hereof (each a “Schedule Supplement”), and each
such Schedule Supplement shall be deemed to be incorporated into and to
supplement and amend the Schedules as of the Closing Date; provided, that in the
event such event, development or occurrence which is the subject of the Schedule
Supplement or a notice pursuant to Section 9.1(a)(i) constitutes or relates to
something that has had a Material Adverse Effect, then Buyers shall have the
right to terminate this Agreement for failure to satisfy the closing condition
set forth in Section 10.1(a), subject to Section 13.1(e); provided, further,
that if Buyers have the right to, but do not elect to terminate this Agreement
within ten (10) business days of its receipt of such Schedule Supplement by
delivering the notice required by Section 13.1(a), which shall be subject to the
cure rights of Section 13.1(e), then Buyers shall be deemed to have irrevocably
waived any right to terminate this Agreement with respect to such matter under
any of the conditions set forth in Section 10.1, but such waiver shall not
affect Buyers’ rights to indemnification hereunder.

9.14.    Off-the-Shelf Software Licenses. If, between the date hereof and
Closing, it is determined that Sellers do not have licenses for off-the-shelf
software for Sellers’ personal computers included in the Assets that are
reasonably necessary for the operation of the Stations as they have been
operated by Sellers, then such matters shall be the sole responsibility of
Sellers. For the avoidance of doubt, the obligations of Sellers under this
Section 9.14 relate solely to the software licenses reasonably required for
Sellers’ operation of the Stations prior to Commencement.

9.15.    Accounting. 
(a)    Within five (5) days after Commencement, Sellers shall provide Buyers
with a list of the then-current Accounts Receivable.  Buyers will maintain a
separate account for collection of the receivables arising from operation of the
Stations after Commencement. After Commencement (i) Buyers shall not collect any
Accounts Receivable, and Buyers shall promptly pay over to Sellers any Accounts
Receivable they receive without offset, and (ii) Sellers shall not collect any
receivables arising from operation of the Stations after Commencement, and
Sellers shall promptly pay over to Buyers any such receivables of Buyers that
Sellers receive without offset.  In determining any amounts to be paid over
under this section, all amounts collected from the Stations’ account debtors
shall be applied to the oldest account first, unless received by Buyers and
otherwise directed by such account debtor under circumstances where Buyers
believe in good faith that the application of payment thereof is not in
violation of any existing or prior agreement between such account debtor and
Sellers.
(b)    During the first fifteen (15) business days after Closing, Buyers shall
make available to Sellers, at no additional cost, reasonable access to the
Stations’ books and records, and the responsible employee(s) to consult with
respect to such books and records, for the purposes of closing the books of the
Stations for the period prior to Closing.

9.16.    The Office Leases. As provided by this Agreement and Schedule 1.2(i),
the Office Leases are Excluded Assets. Subject to the terms of the Office Leases
and the terms of Schedule 1.2(i), (i) during the term of the LMA, Sellers shall
make available to Buyers a portion of the


26



--------------------------------------------------------------------------------




premises under the Office Leases for use for the Stations as provided by Section
13 of the LMA, and Buyers shall reimburse Sellers for one-half of the Office
Rent during such term, and (ii) Buyers may continue to access and use such
premises for the operation of the Stations for up to one year after Closing on
the same terms and rent (provided that such use shall not be for the purpose of
performing the LMA and that Buyers’ personnel, including Transferred Employees,
shall not be subject to the direction and control of Sellers).  After such use
ends, Buyers shall continue to reimburse Sellers for one-half of the Office Rent
until January 31, 2021.  After such use and the Office Shared Use ends, Sellers
shall use commercially reasonable efforts to sublease the premises under the
Office Leases.  All reimbursement payments by Buyers to Sellers hereunder shall
be made monthly at the same time the Office Rent is due.

9.17.    Auxiliary Site. The Auxiliary Transmitter Lease and Microwave Relay
Lease provide for auxiliary transmitter facilities, microwave facilities and
building space at a tower facility located at or near 2628 Porter Avenue,
Brentwood, MO. The use and cost of such auxiliary site is shared by the Stations
and the Excluded Stations. The Parties shall use commercially reasonable efforts
to enter into new arrangements to allocate such use and cost consistent with the
past practices of the Stations and the Excluded Stations effective upon the
earlier of Closing or consummation of the sale of the Excluded Stations. Such
arrangements will consist of sublicenses (with the owner of the Stations as
sublicensor and the owner of the Excluded Stations as sublicensee) to allocate
existing use (not a sublicense of the kind contemplated by Section 6 of the
Auxiliary Transmitter Lease) unless otherwise required by, or necessary to
obtain consent from, the landlord, in which case the Parties shall use
commercially reasonable efforts to establish an arrangement reasonably necessary
to obtain such consent or an alternative arrangement to give effect to the
bifurcation contemplated hereby. The parties to enter into (and if necessary
assign) each such arrangement will be determined based upon the timing of
Closing and consummation of the sale of the Excluded Stations. The terms of the
sublicense or other arrangement shall include: (i) rent, maintenance, repair,
and replacement, and other expenses under each lease determined net of any
income from third-party sublicenses then allocated under the Auxiliary
Transmitter Lease 50/50, and under the Microwave Relay Lease 2/3 to the Stations
and 1/3 to the Excluded Stations, (ii) a term co-extensive with the term of the
Auxiliary Transmitter Site Lease or the Microwave Relay Lease, as applicable,
including renewals and extensions, and (iii) a continuation of use consistent
with past practices, including back-up generator shared use, if any, and use by
the Excluded Stations for the HD-2 subchannel under an agreement with Radio
Arts.

ARTICLE 10    
CONDITIONS PRECEDENT

10.1.    To Buyers’ Obligations Regarding Closing. The obligations of Buyers
hereunder to complete the transactions contemplated by this Agreement at Closing
are subject to the satisfaction or to the waiver by Buyers in their sole
discretion (except for Section 10.1(b) and Section 10.1(c) below, which may not
be waived), at or prior to the Closing Date, of each of the following conditions
(the “Buyers’ Closing Conditions”):


27



--------------------------------------------------------------------------------




(a)    Representations, Warranties and Covenants.
(i)    All representations and warranties made by Sellers and Emmis shall be
true and correct on the Closing Date as if made on the Closing Date except (i)
where the failure of any representations and warranties to be true and correct
(without regard to any materiality or Material Adverse Effect qualification)
would not reasonably be expected to have individually or in the aggregate a
Material Adverse Effect, and (ii) representations and warranties that are made
as of a specific date, which shall only be tested as of such date.
(ii)    All of the terms, covenants and conditions to be complied with or
performed by each Seller under this Agreement and the LMA on or prior to the
Closing Date shall have been complied with or performed by each Seller in all
material respects.
(b)    No Injunction. No Order of any court or Governmental Authority shall be
in effect which restrains or prohibits the transactions contemplated by this
Agreement in accordance with its terms. No Proceeding by or before any
Governmental Authority shall have been instituted or threatened (and not
subsequently dismissed, settled or otherwise terminated) which would (i)
restrain, prohibit or invalidate the transactions contemplated by this
Agreement, or (ii) impose material restrictions, limitations or conditions with
respect to Buyers’ ownership of the Assets.
(c)    FCC Consents. The FCC Consents shall have been obtained without the
imposition of any condition materially adverse to Buyers or the Stations (which
shall not include any fine paid or payable by Sellers) except those that are
customary in the assignment of FCC licenses generally, and for avoidance of
doubt, the obtaining of the FCC Consents shall not require that such consents
shall have become a Final Order.
(d)    Material Consents. Buyers shall have received the Material Consents set
forth on Schedule 10.1(d) (the “Material Consents”).
(e)    Deliveries. Sellers shall have made all deliveries required under
Section 11.1.
(f)    Release of Liens. Buyers shall have received (i) a copy of a letter from
the Administrative Agent confirming that upon Closing the Assets will be
released from the Lien evidenced by the Financing Statements and authorizing the
filing upon Closing of amendments to each of the Financing Statements, on form
UCC-3, in each case deleting the Assets from the collateral covered by the
Financing Statements, and (ii) if the Assets are subject to any other Liens,
other than Permitted Liens, then reasonably satisfactory evidence that such
Liens have been or will at Closing be terminated and released.

10.2.    To Sellers’ Obligations. The obligations of each Seller hereunder to
complete the transactions contemplated by this Agreement at Closing are subject
to the satisfaction or to the waiver by Sellers in their sole discretion (except
for Section 10.2(b) and Section 10.2(c) below, which may not be waived), at or
prior to the Closing Date, of each of the following conditions with respect to
the Stations that are the subject of the Closing (“Sellers’ Closing
Conditions”):


28



--------------------------------------------------------------------------------




(a)    Representations, Warranties and Covenants.
(i)    All representations and warranties made by Buyers and HR in this
Agreement shall be true and correct in all material respects (without regard to
any materiality qualification therein) on and as of the Closing Date as if made
on and as of that date, except those made as of a specific date, which shall
only be tested as of such date.
(ii)    All of the terms, covenants and conditions to be complied with or
performed by Buyers under this Agreement and the LMA on or prior to the Closing
Date shall have been complied with or performed by Buyers in all material
respects.
(b)    No Injunction. No order of any court or administrative agency shall be in
effect which restrains or prohibits the transactions contemplated by this
Agreement in accordance with its terms. No Proceeding by or before any
Governmental Authority shall have been instituted or threatened (and not
subsequently dismissed, settled or otherwise terminated) which would restrain,
prohibit or invalidate the transactions contemplated by this Agreement.
(c)    FCC Consents. The FCC Consents shall have been obtained without the
imposition of any condition materially adverse to Sellers of the Stations except
those that are customary in an assignment of FCC licenses generally, and for
avoidance of doubt, the obtaining of the FCC Consents shall not require that
such consents shall have become a Final Order.
(d)    Deliveries. Buyers shall have made all the deliveries required under
Section 11.2 and shall have paid the Purchase Price as provided in Section 2.1.

ARTICLE 11    
DOCUMENTS TO BE DELIVERED AT THE CLOSING

11.1.    Documents to be Delivered by Sellers. At Closing, Sellers shall deliver
to Buyers the following items (all documents which by their terms are to be
executed by Sellers shall be duly executed by Sellers):
(a)    A certificate of each Seller in a form reasonably acceptable to the
Parties, dated as of the Closing Date, certifying that the closing conditions
specified in Section 10.1(a) and 10.1(b) have been satisfied;
(b)    Duly executed instruments of conveyance and transfer effecting the sale,
transfer, assignment and conveyance of the Assets to Buyers as contemplated
herein and mutually agreed upon by Buyers and Sellers, including the following:
(i)    assignment of the FCC Licenses, in customary form reasonably satisfactory
to Buyers and Sellers;
(ii)    a bill of sale from Sellers for all Assets, in customary form reasonably
satisfactory to Buyers and Sellers;


29



--------------------------------------------------------------------------------




(iii)    an assignment of Sellers’ rights and the assumption of Sellers’
obligations under the Assumed Contracts (other than the Real Estate Leases), in
customary form reasonably satisfactory to Buyers and Sellers (the “Contract
Assignment and Assumption”);
(iv)    an assignment of Sellers’ rights and the assumption of Sellers’
obligations under each of the Real Estate Leases, in customary form reasonably
satisfaction to Buyers and Sellers (each a “Lease and Assignment and
Assumption”);
(v)    estoppel certificates, to the extent obtained, with respect to the
Assumed Real Estate Leases (each, a “Lease Estoppel”);
(c)    The items described in Section 10.1(f);
(d)    Copies of the Material Consents; and
(e)    Such other documents, information, certificates and materials as may be
reasonably required by Buyers.

11.2.    Documents to be Delivered by Buyers. At Closing, Buyers shall deliver
to Sellers the following items (all documents which by their terms are to be
executed by Buyer, shall be duly executed by Buyer):
(a)    A certificate of each Buyer in a form reasonably acceptable to the
Parties, dated as of the Closing Date, certifying that the closing conditions
specified in Sections 10.2(a) and 10.2(b) have been satisfied;
(b)    The Contract Assignment and Assumption;
(c)    Each Lease Assignment and Assumption;
(d)    The Purchase Price pursuant to Section 2.1 in immediately available wire
transferred federal funds; and
(e)    Such other documents, information, certificates and materials as may be
required by this Agreement.

ARTICLE 12    
INDEMNIFICATION

12.1.    Sellers’ Indemnities. From and after Closing, Sellers and Emmis,
jointly and severally (the “Seller Indemnifying Parties”) shall indemnify,
defend, and hold harmless Buyers and their Affiliates (collectively, the “Buyer
Indemnified Parties”) from and against, and reimburse them for, all claims,
damages, liabilities, losses, judgments, fines, penalties, costs and expenses,
including interest, penalties, court costs and reasonable attorneys’ fees and
expenses (each, a “Loss” and together, “Losses”), resulting from, related to, or
in connection with:


30



--------------------------------------------------------------------------------




(a)    Any breach or misrepresentation by Sellers or Emmis of any of their
respective representations or warranties in this Agreement or in any Related
Documents;
(b)    Any breach, misrepresentation, or other violation by Sellers or Emmis of
any of their respective covenants or agreements in this Agreement or in any
Related Documents;
(c)    Subject to the LMA, any third-party claims brought against Buyers or
their Affiliates to the extent attributable to Sellers’ operation of the
Stations or other business prior to the Closing;
(d)    Any Excluded Liabilities; and
(e)    Without limiting the generality of the foregoing, except to the extent
included in the Assumed Liabilities, the failure of Sellers to timely withhold,
collect, pay or remit any sales or use Tax or payroll or employment Tax imposed
by any federal, state or local Taxing authority in connection with Sellers’
operations of the Stations before Commencement, or the failure of Sellers to pay
any wages or compensation to any Station Employee before Commencement.
To the extent a claim for indemnification is or may be based on both a breach of
a representation and warranty and pursuant to Section 12.1(c), (d) or (e), the
indemnification claim shall be made pursuant to Section 12.1(c), (d) or (e),
unless Buyers specifically provide otherwise in the notice of claim.

12.2.    Buyers’ Indemnities. From and after Closing, Buyers and HR, jointly and
severally (the “Buyer Indemnifying Parties”) shall indemnify, defend and hold
harmless each Seller and their Affiliates, and their respective shareholders,
directors, officers, employees, and representatives (collectively, the “Seller
Indemnified Parties”) from and against, and reimburse them for, all Losses
resulting from:
(a)    Any breach, misrepresentation, or other violation by Buyers or HR of any
of their representations or warranties in this Agreement or in any Related
Documents;
(b)    Any breach, misrepresentation, or other violation by Buyers or HR of any
of their covenants or agreements in this Agreement or in any Related Documents;
(c)    Any third-party claims brought against Sellers or their Affiliates to the
extent attributable to Buyers’ operation of the Stations or use of the Assets
following the Closing; or
(d)    Any Assumed Liability.

12.3.    Procedure for Indemnification. The procedure for indemnification shall
be as follows:
(a)    The Party seeking indemnification under this Article 12 (the “Claimant”)
shall give notice to the Party from whom indemnification is sought (the
“Indemnitor”) of any claim or liability that might result in an indemnified Loss
(an “Indemnified Claim”), specifying in reasonable detail (i) the factual basis
for and circumstances surrounding the Indemnified Claim;


31



--------------------------------------------------------------------------------




and (ii) the amount of the potential Loss pursuant to the Indemnified Claim if
then known. If the Indemnified Claim relates to a Proceeding filed by a third
party against Claimant, notice shall be given by Claimant as soon as practical,
but in all events within fifteen (15) business days after Claimant learns of the
Proceeding or written notice of the Proceeding is given to Claimant. In all
other circumstances, notice shall be given by Claimant as soon as practical, but
in all events within twenty (20) business days after Claimant becomes aware of
the facts giving rise to the potential Loss; provided, however, that should the
Claimant fail to notify the Indemnitor in the time required above, the
Indemnitor shall only be relieved of its obligations pursuant to this Article 12
to the extent the Indemnitor is materially prejudiced by such delay or failure
to timely give notice of an Indemnified Claim or potential Loss.
(b)    The Claimant shall make available to Indemnitor and/or its authorized
representatives the information relied upon by the Claimant to substantiate the
Indemnified Claim or Loss and shall make available any information or
documentation in Claimant’s possession, custody or control that is or may be
helpful in defending or responding to the Indemnified Claim or Loss.
(c)    The Indemnitor shall have thirty (30) days after receipt of the
indemnification notice referred to in sub-section (a) to notify the Claimant in
writing that it elects to conduct and control the defense of any such
Indemnified Claim; provided, however, such thirty (30) day period shall be
reduced to such shorter period of time set forth in the applicable
indemnification notice if the Indemnified Claim or Loss is based upon a
third-party claim requiring a response in fewer than thirty (30) days.
(d)    If the Indemnitor does not advise the Claimant of its intent to conduct
and control the defense of the Indemnified Claim or Proceeding within the time
period specified above, the Claimant shall have the right to defend, contest,
settle, or compromise such Indemnified Claim or Proceeding. If the Indemnitor
properly advises the Claimant that it will conduct and control the
Indemnification Claim or Proceeding, the Indemnitor shall have the right to
undertake, conduct, defend, and control, through counsel of its own choosing and
at its sole expense, the conduct, defense, and settlement of the Indemnified
Claim or Proceeding, and the Claimant shall cooperate with the Indemnitor in
connection therewith; provided, however, that: (i) the Indemnitor shall not
consent to the imposition of any injunction against the Claimant without the
prior written consent of the Claimant, which consent shall not be unreasonably
withheld; (ii) the Indemnitor shall permit the Claimant to participate in such
conduct or settlement through counsel chosen by the Claimant, but the fees and
expenses of such counsel shall be borne by the Claimant; (iii) upon a final
determination of Proceeding, the Indemnitor shall promptly reimburse the
Claimant for the full amount of any indemnified Loss or indemnified portion of
any Loss resulting from the Indemnified Claim or Proceeding and all reasonable
expenses related to such indemnified Loss incurred by the Claimant, except (A)
fees and expenses of counsel for the Claimant in the event that Indemnitor has
conducted or controlled the Proceeding and (B) any Loss not indemnifiable by
Indemnitor; and (iv) no Indemnitor may, without the prior written consent of the
Claimant, settle or compromise, or consent to the entry of any judgment in
connection with, any Proceeding with respect to the claim described in the
indemnification notice unless (A) such settlement or compromise involves only
the payment of money; (B) there is no finding or admission of liability, any
violation of any Law


32



--------------------------------------------------------------------------------




or any violation of the rights of any Person by the Claimant; and (C) the
Indemnitor obtains an unconditional release of each Claimant from all
Indemnified Claims or potential Loss arising out of the claim described in the
indemnification notice and any Indemnified Claim or Proceeding related thereto.

12.4.    Limitations.
(a)    Except in the case of fraud or intentional misrepresentation, the
Indemnitor shall only be required to indemnify the Claimant under this Article
12 for breaches of representations or warranties by the Seller Indemnifying
Parties or Buyer Indemnifying Parties, as the case may be, pursuant to Section
12.1(a) (with respect to Buyer Indemnified Parties) or Section 12.2(a) (with
respect to the Seller Indemnified Parties) if the aggregate amount of all Losses
relating to claims for breaches of representations or warranties of the Seller
Indemnifying Parties or Buyer Indemnifying Parties, as the case may be, pursuant
to Section 12.1(a) (with respect to Buyer Indemnified Parties) or Section
12.2(a) (with respect to the Seller Indemnified Parties) exceeds Two Hundred
Seventy Five Thousand Dollars ($275,000) (the “Basket”), after which the
Claimant shall be entitled to recover, and the Seller Indemnifying Parties or
Buyer Indemnifying Parties, as the case may be, shall be obligated for, all
Losses in excess of Two Hundred Seventy Five Thousand Dollars ($275,000);
provided that the foregoing limitation shall not apply to Losses relating to a
breach by Sellers of their representations or warranties in Section 4.1
(Organization and Standing; Capitalization), Section 4.2 (Authorization and
Binding Obligation), Section 4.5(a) (Station Licenses), Section 4.13 (Broker’s
Fees), and the first, second and last sentences of Section 4.15 (Personal
Property).
(b)    Except in the case of fraud or intentional misrepresentation, (i) the
maximum aggregate liability of Sellers pursuant to Section 12.1(a) for any claim
or claims for Losses for breaches of representations or warranties shall not
exceed Four Million Five Hundred Thousand Dollars ($4,500,000) (the “Cap”), and
(ii) the maximum aggregate liability of Buyers pursuant to Section 12.2(a) for
any claim or claims for Losses for breaches of representations or warranties
shall not exceed the Cap; provided, however, that the Cap for any claim or
claims for Losses relating to a breach by Sellers of their representations or
warranties in Section 4.1 (Organization and Standing; Capitalization), Section
4.2 (Authorization and Binding Obligation), Section 4.5(a) (Station Licenses),
Section 4.13 (Broker’s Fees), and the first, second and last sentences of
Section 4.15 (Personal Property) shall be the Purchase Price.

12.5.    Certain Limitations. In calculating the amount of Losses of a Claimant
under this Article 12:
(a)    any claim for indemnification under this Agreement shall be reduced and
offset dollar-for-dollar by any insurance payment with respect to the matter for
which indemnification is sought, in each case as and when actually received by
the Party claiming indemnification; and
(b)    for purposes of indemnification for breaches of representations or
warranties by a Party, (i) Materiality Qualifiers are to be used solely for the
purpose of determining whether a breach of a representation or warranty has
occurred, and (ii) once a breach has occurred, the


33



--------------------------------------------------------------------------------




Materiality Qualifiers shall be ignored and the amount of the applicable Losses
shall be calculated without regard to any Materiality Qualifiers contained in
any such breached representation or warranty.

12.6.    Survival. Unless otherwise specified herein, each covenant and
agreement contained in this Agreement or in any Related Document and required to
be performed after Closing shall survive the Closing and be enforceable in
accordance with its terms until the expiration of the applicable statute of
limitations (including extensions thereof) for breach or enforcement of such
covenant and agreement under applicable Law. All representations and warranties
contained in this Agreement and each covenant or agreement contained in this
Agreement that is required to be performed at or prior to Closing shall survive
for a period of fifteen (15) months after the Closing (notwithstanding the
foregoing, it is the agreement of the Parties that the rights conferred under
Section 9.10 shall continue for the duration of the subject Contract giving rise
to an arrangement pursuant to such Sections, exclusive of any renewal terms) and
thereafter such representations and warranties shall expire, except that (i) any
representation or warranty with respect to which an indemnification notice has
been delivered for a breach thereof prior to the expiration of such fifteen (15)
month period shall survive as to such claim until such claim is resolved; (ii)
the representations and warranties set forth in Section 4.1 (Organization and
Standing; Capitalization), Section 4.2 (Authorization and Binding Obligation),
and Section 4.5(a) (Station Licenses), Section 4.10 (Taxes), Section 4.13
(Broker’s Fees) and the first, second and last sentences of Section 4.15
(Personal Property) shall survive for the applicable statute of limitations
applicable to the matters subject to such respective representations and
warranties, respectively, plus ten (10) business days.

12.7.    Exclusive Remedies following the Closing. Buyers and Sellers
acknowledge and agree that the foregoing indemnification provisions in this
Article 12 shall, except in the case of (i) fraud or intentional
misrepresentation, or (ii) the breach of any covenant or condition of this
Agreement to be performed after Closing, be the exclusive remedy of Buyers and
Sellers with respect to Losses after Closing relating to the transactions
contemplated by this Agreement; provided, however, that notwithstanding the
foregoing any Party may pursue injunctive relief following Closing to enforce
covenants in the Agreement that survive Closing and are supportable under
applicable Law.

12.8.    Mitigation of Damages. Each of Buyers and Sellers agrees to use
reasonable efforts to mitigate any Losses which form the basis for any claim for
indemnification, defense, hold harmless, payment or reimbursement hereunder
other than with respect to claims for the indemnification of Assumed Liabilities
or Excluded Liabilities. In addition, upon Sellers’ request, Buyers shall remove
from websites, social media accounts or other media used by the Stations any
photo or other work that was posted or otherwise displayed by Sellers prior to
Closing if such work continues to be displayed on such media and Sellers
reasonably demonstrate to Buyers that such work is the subject of a bona fide
claim of infringement on the rights of third parties and/or non-compliance with
copyright management information requirements. Notwithstanding anything
contained in this Agreement to the contrary, no Party will be entitled to lost
profits, punitive damages or other special or consequential damages regardless
of the theory of recovery.


34



--------------------------------------------------------------------------------





ARTICLE 13    
TERMINATION RIGHTS

13.1.
Termination.

(a)    This Agreement may be terminated by either Buyers or Sellers upon written
notice to the other Party, if:
(i)    the Other Party is in material breach of this Agreement and such breach
has been neither cured or agreed to be cured in a manner reasonably acceptable
to the non-breaching Party within the cure period allowed under subsection (e)
below nor waived by the Party giving such termination notice and in each such
case such breach would give rise to the failure of a condition in Section
10.1(a)(i) or (ii), provided that the Party seeking to terminate is not in
material breach of this Agreement;
(ii)    a court of competent jurisdiction or Governmental Authority shall have
issued an Order, decree or ruling or taken any other action permanently
restraining, enjoining or otherwise prohibiting the transactions contemplated by
this Agreement and such Order, decree, ruling or other action shall have become
final and nonappealable; or
(iii)    Closing has not occurred by the date twelve (12) months after the date
of this Agreement.
(b)    This Agreement may be terminated by mutual written consent of Buyers and
Sellers.
(c)    Sellers may terminate this Agreement by written notice to Buyers in the
event that Buyers fail to close on the transactions contemplated by this
Agreement when all Buyers’ Closing Conditions have been satisfied in full (or
would be satisfied with delivery at Closing and Sellers stand ready, willing and
able to make such delivery) or waived by Buyers.
(d)    Buyers may terminate this Agreement by written notice to Sellers in the
event that (i) Sellers fail to close on the transactions contemplated by this
Agreement when all Sellers’ Closing Conditions have been satisfied in full (or
would be satisfied with delivery at Closing and Buyers stand ready, willing and
able to make such delivery) or waived by Sellers, or (ii) any Seller or Emmis is
in material breach of Section 9.4 of this Agreement and such breach has been
neither cured nor agreed to be cured in a manner reasonably acceptable to the
non-breaching Party within the cure period allowed under subsection (e) below
nor waived by the Party giving such termination notice and in each such case
such breach would give rise to the failure of a condition in Section 10.1(a)(i)
or (ii), provided that the Party seeking to terminate is not in material breach
of this Agreement.
(e)    If either Party believes the other to be in breach or default of this
Agreement, the non-defaulting Party shall, prior to exercising its right to
terminate under Section 13.1(a)(i), provide the defaulting Party with notice
specifying in reasonable detail the nature of such breach or default. Except for
a failure to pay the Purchase Price, the defaulting Party shall have fifteen
(15)


35



--------------------------------------------------------------------------------




days from receipt of such notice to cure such default or if such default is not
capable of being cured in fifteen days of such notice, the defaulting Party
shall have agreed to cure such default in a manner reasonably acceptable to the
non-breaching Party.

13.2.
Remedies.

(a)    In the event that Sellers terminate this Agreement pursuant to
Section 13.1(a)(i) or Section 13.1(c), and, in either case immediately prior to
any such termination, no Seller was in material breach of the terms and
conditions of this Agreement, then HR shall pay liquidated damages in the amount
of Six Million Seven Hundred Fifty Thousand Dollars ($6,750,000) (the
“Liquidated Damages”) to Sellers.
(b)    In the event that Buyers terminate this Agreement pursuant to Section
13.1(d) and immediately prior to any such termination none of the Hubbard
Parties was in material breach of the terms and conditions of this Agreement,
then Emmis shall pay Buyers a termination fee in the amount of One Million Three
Hundred Thousand Dollars ($1,300,000) (the “Sellers Termination Fee”).
(c)    In the event of failure or threatened failure by either Party to comply
with the terms of this Agreement, unless this Agreement is terminated in
accordance with its terms, the Other Party shall be entitled to an injunction
restraining such failure or threatened failure and, subject to obtaining any
necessary governmental consent, to enforcement of this Agreement by a decree of
specific performance requiring compliance with this Agreement.
(d)    The Liquidated Damages or Sellers Termination Fee, as applicable, shall
be paid by wire transfer of same-day funds on the fifth (5th) business day
following the date of termination of this Agreement. The payment of Liquidated
Damages or the Sellers Termination Fee, as applicable, is the sole and exclusive
remedy of the Parties receiving payment and their respective Affiliates with
respect to any termination referenced in Section 13.2(a) or 13.2(b), as
applicable (whether at law, in equity, in contract, in tort or otherwise)
against the Other Parties and any of such Other Parties’ subsidiaries or
Affiliates or any Finance Related Party (with respect to any claims of Sellers
or any of their Affiliates) for any and all damages suffered in connection with
this Agreement (or the termination thereof), and upon payment of the Liquidated
Damages or Sellers Termination fee, as applicable, none of the Other Parties or
any of their subsidiaries nor any of their respective former, current or future
stockholders, directors, officers, Affiliates or agents or any Finance Related
Party (with respect to any claims of Sellers or any of their Affiliates) shall
have any further liability or obligation relating to or arising out of this
Agreement, or the transactions contemplated hereby and the only liability, in
the aggregate, of the Other Parties in the event of such termination shall be
the Liquidated Damages or Sellers Termination fee, as applicable, and in no
event shall the Parties receiving payment of the Liquidated Damages or Sellers
Termination Fee or any of their respective subsidiaries or Affiliates seek any
other recovery, judgment, or damages of any kind, including consequential,
indirect, or punitive, in any manner, by the enforcement of any assessment or by
any legal or equitable proceeding, by virtue of any statute, regulation or
applicable Law, or otherwise. Notwithstanding anything herein to the contrary,
nothing set forth herein modifies the confidentiality provisions of this
Agreement, or Sellers’ rights or remedies in the event of a breach thereof, all
of which shall survive any termination of this Agreement.


36



--------------------------------------------------------------------------------




(e)    The Parties acknowledge and agree that in the event of a termination
referenced in Section 13.2(a) or 13.2(b), that damages would be difficult or
impossible to quantify with reasonable certainty, and accordingly the payment
provided for in Section 13.2(a) or 13.2(b), as applicable, is a payment of
liquidated damages (and not penalties) which is based on the Parties’ estimate
of the damages that Other Parties would suffer or incur as a result of the event
giving rise to such termination of this Agreement. Each Party irrevocably waives
any right it may have to raise as a defense that Liquidated Damages are
excessive or punitive.

13.3.    Other Effects of Termination. If this Agreement is terminated other
than pursuant to Section 13.2, this Agreement shall become null and void and of
no further force and effect, except for the following provisions: 9.5
(Confidentiality), 9.9 (Press Releases), 13.2(a), (b), (d) and (e) (but not
13.2(c), which shall not survive), 13.3 (Other Effects of Termination), and the
provisions in Article 16 (Other Provisions) and Article 17 (Definitions) that by
their terms would survive termination. Nothing in this Section 13.3 shall be
deemed to release any Party from liability for fraud or a willful breach by such
Party of any term or provision of this Agreement.

ARTICLE 14    
TRANSFERRED EMPLOYEES AND EMPLOYEE PLANS

14.1.    Transfer of Employees. Sellers shall terminate at Commencement the
employment of the employees listed on Schedule 14.1 who are employed by Sellers
as of Commencement, other than any such listed employees on leave as of such
date (unless, with respect to employees on leave, the Parties otherwise agree at
Commencement) (“Employees on Leave”). For purposes of this Agreement, each
employee listed on Schedule 14.1 who accepts employment with Buyers shall become
a “Transferred Employee” as of Commencement. In the case of Contract Employees
Sellers shall terminate the employment, but not the applicable Assigned
Employment Agreements, of said Contract Employees and such employment
termination shall be deemed effective as of Buyers’ assumption of such Contract
Employees’ applicable Assigned Employment Agreements as set forth in Section
1.3(a) herein, which assignment and assumption the Parties intend to occur
concurrently with Commencement. At the time of such assignment and assumption,
such Contract Employees will become Transferred Employees effective as of
Commencement. In the case of Employees on Leave, Sellers shall retain the
employment of the Employees on Leave until the end of each such employee’s leave
or until each such employee’s employment would otherwise terminate in accordance
with Sellers’ leave policies and applicable Law. Buyers shall assume any
reinstatement obligations with respect to such Employees on Leave and shall
offer such Employees on Leave immediate employment at such time as they are able
and qualified to return to work, provided that such Employees on Leave are able
and qualified to return to work and apply for reinstatement within six months
following Commencement, or such later date as may be required by Law. Upon hire
by Buyers (the “Subsequent Hire Date”), such Employees on Leave shall also
become Transferred Employees under this Agreement. Sellers shall remain solely
liable and responsible for all pre-Commencement (or pre-Subsequent Hire Date, as
applicable) obligations and liabilities of Sellers or Emmis with respect to the
Transferred Employees, and for all obligations and liabilities with respect to
employees of Sellers or Emmis other than Transferred Employees, and of Sellers
or Emmis with respect to Transferred Employees who do not accept employment with
Buyers pursuant to Section 14.2 below, which liabilities and obligations shall
be Excluded


37



--------------------------------------------------------------------------------




Liabilities, other than the accrued vacation of Transferred Employees, if any,
for the fiscal year of Sellers in which Commencement occurs (consistent with the
vacation policy provided by Sellers to Buyers under Section 4.20), which shall
be assumed by Buyers in accordance with Section 1.3 hereof.

14.2.    Offer of Employment. Not later than two (2) days prior to Commencement,
Buyers shall (i) offer employment at-will pursuant to Buyers’ standard Agreement
of Hire to all Transferred Employees of the Stations other than Contract
Employees, contingent and effective upon each such Transferred Employee signing
Buyers’ standard Agreement of Hire and Commencement, and (ii) agree with any
applicable Contract Employee to assume the future liabilities and obligations
under Assumed Contracts set forth on Schedule 1.1(d) that are employment
agreements (“Assigned Employment Agreements”) in accordance with and subject to
Section 1.3(a) of this Agreement. Sellers agree to reasonably cooperate with
Buyers with respect to Buyers’ efforts to obtain, to the extent necessary, the
written acknowledgments or consents from employees subject to Assigned
Employment Agreements (“Contract Employees”) that such Contract Employees shall
cease to have the right to participate in Company Plans of any Seller or Emmis
as of Commencement and shall thereafter have the right to participate in the
employee benefit plans made available by Buyers. Sellers and Buyers agree that,
prior to Commencement, they will cooperate in the preparation of any and all
communications with the employees set forth on Schedule 14.1 with respect to the
intent of Buyers to offer employment to all Transferred Employees and Contract
Employees at Commencement consistent with this Section 14.2. Similar
communications will be provided to Employees on Leave, individually prepared to
reflect each such employee’s specific circumstances and the terms of Section
14.1.

14.3.    No Assumption of Company Plans. Buyers shall not assume any of the
Company Plans and Sellers shall be responsible for all liabilities and
obligations of the Company Plans.

14.4.    COBRA Obligations. Sellers will be solely responsible for any
obligations for continuation coverage under Section 4980B of the Internal
Revenue Code and part 6 of Subtitle B of Title I of ERISA with respect to all of
the Transferred Employees and any other former employees of Sellers, including
Employees on Leave.

14.5.    LMA Employees. Notwithstanding the above, Sellers may retain up to two
employees consistent with the employee requirements of the LMA, and if any such
employees are Transferred Employees then for such employees Commencement means
Closing.

14.6.    Benefits Generally. For a period of one (1) year after Commencement,
and subject to any limitations set forth in any plan of Buyers, any Assigned
Employment Agreement, or applicable Law, Buyers shall provide to all Transferred
Employees that they hire (i) base pay that is no less favorable than the base
pay provided by Sellers to the Transferred Employee on the day prior to
Commencement, and (ii) other terms and conditions of employment (including with
respect to employee benefits) that are no less favorable than the terms and
conditions of employment Buyers provide to their similarly situated employees as
of Commencement, with Transferred Employees receiving service credit under
Buyer’s plans and policies for time employed at the Stations.  In the event that
Buyers terminate the employment of any Transferred Employee prior to the one (1)
year anniversary of the Closing Date, Buyers agree that they shall pay severance
to any such terminated


38



--------------------------------------------------------------------------------




Transferred Employee in accordance with the following formula, unless the
termination of the employment of such Transferred Employee is for “cause” (as
determined in good faith by Buyers): two weeks of base salary for every year of
employment with Sellers and Buyers on a combined basis up to a maximum severance
of thirty-six weeks of base salary; provided, however, that as a condition to
receiving such severance, the subject employee signs and agreement that releases
Buyers and their Affiliates from all liability, obligations, actions, suits,
claims, proceedings, and demands arising out of or related to such employee’s
employment and the termination thereof in such form as Buyer reasonably
determines (and Buyers shall use good faith efforts to include Sellers and their
Affiliates in such releases).

14.7.    Health & Welfare Benefits. The medical, dental and health plans of
Buyers that would be applicable to Transferred Employees shall be offered to and
extended to such Transferred Employees effective as of Commencement or the
Subsequent Hire Date, as applicable (the “Benefits Effective Date”), under the
terms and conditions of such plans then in effect. Notwithstanding the
foregoing, for purposes of providing group health plan coverage, Buyers shall
use commercially reasonable efforts to (a) waive all pre-existing condition
waiting periods for and to the extent a Transferred Employee (and for the spouse
and dependents of such employee) was covered by a similar group health plan of
Sellers immediately prior to the Benefits Effective Date, and (b) shall provide
health care coverage under Buyers’ plans effective as of the Benefits Effective
Date without the application of any eligibility waiting period for coverage to
the extent such waiting period had been met under a similar plan of Sellers. In
addition, Buyers shall use commercially reasonable efforts to credit all
payments made by a Transferred Employee (and the spouse and dependents of such
employee) toward out-of-pocket (excluding any employee premiums or
contributions) and deductible obligation limits under the group health plans for
the plan year which includes the Benefits Effective Date, as if such payments
had been made for similar purposes under the group health plans offered to the
Transferred Employees (and their spouses and dependents) on and after the
Benefits Effective Date during the plan year which includes the Benefits
Effective Date, but only if and to the extent a Transferred Employee authorizes
disclosure to the Buyers’ group health plan of such information.

14.8.    401(k) Plan. As soon as practicable following the Benefits Effective
Date, Buyers shall designate a tax-qualified defined contribution plan
established by Buyers (a “Buyers’ 401(k) Plan”) to accept rollover contributions
from the Transferred Employees of any account balances distributed to them by
any plan of Sellers that is a 401(k) plan; provided, however, that only cash may
be transferred and no in-kind assets may be transferred. Notwithstanding the
preceding sentence, Buyers shall allow any such employees’ outstanding plan loan
to be rolled into Buyers’ 401(k) Plan; provided, however, that with respect to
any loan balance transferred, the entire account balance must be transferred
and, subject to applicable Law and any required consent of the individuals, any
such loans may be reamortized as required to reflect any differences in payroll
periods. Transferred Employees shall be fully vested with respect to Buyers’
401(k) Plan as of the Benefits Effective Date. Buyers shall credit Transferred
Employees’ past service with Sellers towards satisfaction of service
requirements for matching purposes under Buyers’ 401(k) Plan.

ARTICLE 15    
OTHER AGREEMENTS


39



--------------------------------------------------------------------------------





15.1.    Confidentiality. Each Party acknowledges and agrees that the
Confidentiality Agreement remains in full force and effect and, in addition,
covenants and agrees to keep confidential and not make use of, in accordance
with the provisions of the Confidentiality Agreement, information provided to
such Party by the Other Party pursuant to this Agreement. If this Agreement is,
for any reason, terminated before Closing, the Confidentiality Agreement and the
provisions of this Section 15.1 shall nonetheless continue in full force and
effect, and neither Party will make any use of any such information at any time
thereafter.
Non-Hire and Non-Solicitation

15.2.    Access to Books and Records and Records Retention. From and after the
Closing Date, Sellers and Buyers shall, with respect to the Stations, (i) each
provide the other (at the requesting Party’s sole cost and expense for
out-of-pocket expenses paid to other Persons) with such assistance as may
reasonably be requested by any of them in connection with the preparation of any
Tax Return, audit or other examination by any Taxing authority, or Proceeding
related to Liability for Taxes; and (ii) each retain for a period of ten (10)
years and provide the other with any records or other information that may be
necessary for such Tax Return, audit or examination, Proceeding, or
determination. Without limiting the generality of the foregoing, Buyers and
Sellers each shall retain, until the applicable statutes of limitations
(including any extensions thereof) have expired, copies of all Tax Returns,
supporting work schedules and other records or information that may be relevant
to such returns for all Tax periods or portions thereof ending before or
including the Closing Date and shall not destroy or otherwise dispose of any
such records without first providing the other Party with a reasonable
opportunity to review and copy the same.

ARTICLE 16    
OTHER PROVISIONS

16.1.    Transfer Taxes and Expenses. Except as provided otherwise in this
Agreement, all Transfer Taxes imposed on this transaction shall be split between
Sellers on the one hand and Buyers on the other hand. Sellers and Buyers shall
share equally the filing fees associated with the FCC Application. Except as
otherwise provided in Article 13 and except as otherwise provided elsewhere in
this Agreement, each Party shall be solely responsible for and shall pay all
other costs and expenses (including attorney and accounting fees) incurred by it
in connection with the negotiation, preparation and performance of and
compliance with the terms of this Agreement.

16.2.    Benefit and Assignment. This Agreement shall be binding upon and shall
inure to the benefit of the Parties hereto and their respective successors and
assigns. None of Buyers or Sellers may assign their rights or delegate their
obligations under this Agreement without the prior written consent of the other
Parties, except that, if it does not delay FCC Consent or Closing, Buyers may
assign this Agreement in whole or in part to one or more of their Affiliates,
provided that they shall not be released thereby and they shall be solely
responsible for any necessary third-party consents. Except as expressly provided
in this Agreement, this Agreement is not intended to, nor shall it, create any
rights in any person other than the Parties, the Buyer Indemnified Parties and
the Seller Indemnified Parties and, with respect to (i) this sentence of this
Section 16.2, (ii) Section 13.2(d), (iii) the penultimate and last sentences of
Section 16.8, and (iv) Section 16.12, which shall be for the express benefit of
the Finance Related Parties, and no amendment adverse to the Finance


40



--------------------------------------------------------------------------------




Related Parties of such provisions identified in the foregoing clauses (i),
(ii), (iii) and (iv) is effective as to the Finance Related Parties unless
evidenced by an instrument signed by the Finance Party. In particular, this
Agreement is not intended to create third-party beneficiary rights in any
employee or former employee of any Seller. Effective at or after Closing, Buyers
and HR may collaterally assign any or all of their post-Closing rights under
this Agreement or any Related Documents to the Finance Party (or any agent
acting on behalf of the Finance Party) as collateral security only but no actual
assignment shall be effective except pursuant to an assignment and assumption
otherwise in compliance with the terms hereof.



16.3.    Additional Documents. The Parties agree to execute, acknowledge and
deliver, before, at or after the Closing Date, such further instruments and
documents as may be reasonably required to implement, consummate and effectuate
the terms of this Agreement.

16.4.    Entire Agreement; Schedules; Amendment; Waiver. This Agreement and the
exhibits and schedules hereto and thereto and the Related Documents embody the
entire agreement and understanding of the Parties hereto relating to the matters
provided for herein and supersede any and all prior agreements, arrangements and
understandings relating to the matters provided for herein. Any matter that is
disclosed in a schedule hereto shall be deemed to have been included in other
pertinent schedules, notwithstanding the omission of an appropriate
cross-reference. No amendment, waiver of compliance with any provision or
condition hereof or consent pursuant to this Agreement shall be effective unless
evidenced by an instrument in writing signed by the Party against whom
enforcement of any waiver, amendment or consent is sought. No failure or delay
on the part of Buyers or Sellers in exercising any right or power under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power.

16.5.    Headings. The headings set forth in this Agreement are for convenience
only and shall not control or affect the meaning or construction of the
provisions of this Agreement.

16.6.    Computation of Time. If after making computations of time provided for
in this Agreement, a time for action or notice falls on Saturday, Sunday or a
federal holiday, then such time shall be extended to the next business day.

16.7.    Governing Law. The construction and performance of this Agreement shall
be governed by the laws of the State of Delaware without regard to any choice or
conflicts of law provision or rule (whether of the State of Delaware or any
other jurisdiction).

16.8.    Venue. Each of the Parties hereby irrevocably submits to the exclusive
jurisdiction of the Court of Chancery of the State of Delaware or in the absence
of jurisdiction, of any federal court sitting in Wilmington, Delaware with
respect to any action or proceeding arising out of or relating to this
Agreement; agrees that all claims with respect to any such action or proceeding
may be heard and determined in such respective courts; and waives any objection,
including, any objection to the laying of venue or based on the grounds of forum
non conveniens, which it may now or hereafter have to the bringing of such
action or proceeding in such respective jurisdictions.


41



--------------------------------------------------------------------------------




Each of the Parties irrevocably consents to the service of any and all process
in any such action or proceeding brought in the Court of Chancery of the State
of Delaware or in the absence of jurisdiction, of any federal court sitting in
Wilmington, Delaware by the delivery of copies of such process to the Party at
its address specified for notices to be given hereunder, or by certified mail
directed to such address. Each Party represents to the other Parties that this
waiver is given voluntarily and with full knowledge and understanding of its
legal effect after consultation with legal counsel. NOTWITHSTANDING THE
FOREGOING, EACH OF THE PARTIES HERETO AGREES THAT IT WILL NOT BRING OR SUPPORT
ANY ACTION, SUIT, CLAIM OR PROCEEDING, CAUSE OF ACTION, CLAIM, CROSS-CLAIM OR
THIRD-PARTY CLAIM OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR IN EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST ANY FINANCE RELATED PARTY
IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT, IN ANY FORUM OTHER THAN THE SUPREME COURT OF THE STATE OF NEW
YORK, COUNTY OF NEW YORK, OR THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK (AND APPELLATE COURTS THEREOF), ALL SO LONG AS THE FINANCE
RELATED PARTIES ALSO AGREE TO SUCH EXCLUSIVE JURISDICTION. EACH PARTY HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT SUCH PARTY
MAY LEGALLY AND EFFECTIVELY DO SO, TRIAL BY JURY IN ANY SUIT, ACTION OR
PROCEEDING ARISING HEREUNDER.

16.9.    Attorneys’ Fees. In the event of any dispute between the Parties to
this Agreement, Sellers or Buyers, as the case may be, shall reimburse the
prevailing Party for its reasonable attorneys’ fees and other costs incurred in
enforcing its rights or exercising its remedies under this Agreement. Such right
of reimbursement shall be in addition to any other right or remedy that the
prevailing Party may have under this Agreement.

16.10.    Severability. If any term or provision of this Agreement or the
application thereof to any person or circumstance shall, to any extent, be held
invalid or unenforceable, the remainder of this Agreement, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
such term and provision of this Agreement shall be valid and be enforced to the
fullest extent permitted by law.

16.11.    Notices. Any notice, demand or request required or permitted to be
given under this Agreement shall be in writing and shall be addressed to the
following addresses or to such other address as any Party may request:
If to any Seller:        Emmis Radio, LLC
One Emmis Plaza
40 Monument Circle, Suite 700
Indianapolis, Indiana 46204
Attention:  President and CEO
Attention:  General Counsel
Telephone:  317-684-6565


42



--------------------------------------------------------------------------------




Telecopier:  317-684-5583


with a copy to:         Wilkinson Barker Knauer LLP
1800 M Street, NW, Suite 800N
Washington, DC 20036
Attention:  Doc Bodensteiner
Telephone:  202-383-3350
Telecopier:  202-783-5851


If to any Buyer:
Hubbard Radio, LLC
3415 University Ave
St. Paul MN 55114-2099
Attention: General Counsel
Telephone: 651-642-4333
Telecopier: 651-642-4302

with a copy to:
Stinson Leonard Street LLP
50 South Sixth Street
Suite 2600
Minneapolis, MN 55402
Attention: Mark S. Weitz, Esq.
Telephone: 612-335-1517
Telecopier: 612-335-1657

Any such notice, demand or request shall be deemed to have been duly delivered
and received (i) on the date of personal delivery, (ii) on the date of
transmission if sent by facsimile, (iii) on the date of receipt if mailed by
registered or certified mail, postage prepaid and return receipt requested, or
(iv) on the date of a signed receipt if sent by an overnight delivery service.

16.12.    No Recourse. This Agreement may only be enforced against, and any
claim or cause of action based upon, arising out of, or related to this
Agreement or the transactions contemplated hereby may only be brought against,
the entities that are expressly named as parties hereto and then only with
respect to the specific obligations set forth herein with respect to such party.

16.13.    Casualty. If, prior to Closing, any material portion of the Assets
shall be damaged or destroyed by fire or other casualty (collectively,
“Casualty”), Sellers shall deliver to Buyers written notice of such Casualty
together with Sellers’ determination as to whether the damage constitutes a
Material Damage. For the purposes of this Section 16.13 only, “Material Damage”
shall mean (i) damage to the Assets which is of such nature that the cost of
restoring the same to their condition prior to the Casualty will, in Sellers’
reasonable determination, exceed $75,000, whether or not such damage is covered
by insurance, or (ii) any damage which would reduce the value of the Assets by
$75,000 or more. If, prior to the Closing, the Assets sustain Material Damage by
a Casualty, the Parties shall proceed to Closing notwithstanding the Material
Damage (but subject to the other Closing conditions set forth in this
Agreement), and Sellers shall (at the Closing) assign to Buyers all of Sellers’
rights in and to any insurance proceeds which may become available as a


43



--------------------------------------------------------------------------------




result of the Casualty at issue and that have not been applied to the Casualty
at issue, including without limitation any proceeds of business interruption
insurance that are attributable to any period after Closing, and Sellers shall
remain obligated to pay any deductible relating to the claim, but Sellers shall
otherwise have no obligation to make any further payments hereunder.

16.14.    Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original and all of which together
will constitute one and the same instrument.

16.15.    Facsimile or PDF Signatures. The Parties agree that transmission to
the other Party of this Agreement with its facsimile or electronic “pdf”
signature shall bind the Party transmitting this Agreement thereby in the same
manner as if such Party’s original signature had been delivered. Without
limiting the foregoing, each Party who transmits this Agreement with its
facsimile or “pdf’ signature covenants to deliver the original thereof to the
other Party as soon as possible thereafter.

16.16.    Effect of LMA. Notwithstanding anything contained herein to the
contrary, Sellers shall not be deemed to have breached any of their
representations, warranties, covenants, or agreements contained herein or to
have failed to satisfy any condition precedent to the obligation of Buyers to
perform under this Agreement (nor shall Sellers have any liability or
responsibility to Buyers in respect of any such representations, warranties,
covenants, agreements, or conditions precedent), in each case to the extent the
inaccuracy of any such representations, the breach of any such warranty,
covenant, or agreement, or the inability to satisfy any such condition precedent
arises out of or otherwise directly relates to (i) any action taken by or under
the authorization of Buyers (or any of its respective officers, directors,
employees, agents, or representatives) in connection with the Buyer’s
performance of its rights or obligations under the LMA, or (ii) the failure of
Buyers to perform any of their obligations under the LMA, unless such
obligations are otherwise required under this Agreement.

ARTICLE 17    
DEFINITIONS

17.1.    Defined Terms. Unless otherwise stated in this Agreement, the following
terms when used herein shall have the meanings assigned to them below (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined).
“Accounting Firm” means (a) an independent certified public accounting firm in
the United States of national recognition (other than a firm that then serves as
the independent auditor for Seller, Buyer or any of their respective Affiliates)
mutually acceptable to Seller and Buyer or (b) if Seller and Buyer are unable to
agree upon such a firm, then the independent auditors for Seller and Buyer shall
mutually agree upon a third independent certified public accounting firm, in
which event, “Accounting Firm” shall mean such third firm.
“Administrative Agent” shall mean The Bank of New York Mellon or any successor
administrative agent with respect to the Financing Statements as of Closing.


44



--------------------------------------------------------------------------------




“Affiliate” shall mean, with respect to any specified Person, another Person
that directly or indirectly controls, is controlled by, or is under common
control with such specified Person.
“Agreement” shall have the meaning set forth in the preamble to this Agreement.
“Appraisal Firm” means Management Planning, Inc.
“Assets” shall have the meaning set forth in Section 1.1.
“Assigned Employment Agreements” shall have the meaning set forth in Section
14.2.
“Assumed Contracts” shall have the meaning set forth in Section 1.1(d).
“Assumed Liabilities” shall have the meaning set forth in Section 1.3.
“Auxiliary Transmitter Lease” shall mean the following Assumed Lease Agreement:
Tower License agreement dated March 15, 2004, between Communications Fund, Inc.
and Emmis Radio Corporation.
“Basket” shall have the meaning set forth in Section 12.4.
“Buyer” shall have the meaning set forth in the preamble to this Agreement.
“Buyers’ 401(k) Plan” shall have the meaning set forth in Section 14.8.
“Claimant” shall have the meaning set forth in Section 12.3(a).
“Closing” and “Closing Date” shall have the meaning set forth in Section 3.1.
“Code” shall mean the Internal Revenue Code of 1986, as amended, and the
regulations thereunder, or any subsequent legislative enactment thereof, as in
effect from time to time.
“Commencement” means the earlier of Closing or commencement of the LMA, or the
applicable of such times, as the context requires.
“Communications Act” shall have the meaning set forth in Section 6.5.
“Company Plans” shall have the meaning set forth in Section 4.20.
“Confidentiality Agreement” means the Confidentiality Agreement between the
Parties or their Affiliates with respect to the transaction contemplated by this
Agreement.
“Contracts” shall mean all contracts, agreements, leases, non-governmental
licenses, employment agreements, commitments, understandings, options, rights
and interests, written or oral, including any amendments, extensions,
supplements and other modifications thereto.
“Emmis” shall have the meaning set forth in the preamble to this Agreement.


45



--------------------------------------------------------------------------------




“Emmis Parties” shall mean Emmis, Emmis Radio and Emmis License.
“Environmental Laws” shall have the meaning set forth in Section 4.12(a).
“ERISA Affiliate” shall have the meaning set forth in Section 4.20.
“Excluded Assets” shall have the meaning set forth in Section 1.2.
“Excluded Liabilities” shall have the meaning set forth in Section 1.4.
“Excluded Stations” means radio stations KNOU(FM), St. Louis, MO (FIN 27022),
KFTK-FM, Florissant, MO (FIN 73890) and K254CR, St. Louis, MO (FIN 138424).
“FCC” shall have the meaning set forth in the recitals to this Agreement.
“FCC Applications” shall mean the application or applications that Sellers and
Buyers must file with the FCC requesting its consent to the assignment of the
FCC Licenses from Sellers to Buyers.
“FCC Consents” shall mean the action or actions by the FCC granting or approving
the FCC Applications.
“FCC Licenses” shall have the meaning set forth in Section 1.1(a).
“Final Order” shall mean a final, non-appealable Order of the FCC or its staff
that is no longer subject to administrative or judicial action, review,
rehearing or appeal.
“Finance Party” shall mean Morgan Stanley Senior Funding, Inc.
“Finance Related Party” shall mean the Finance Party and its Affiliates and
controlling Persons and the respective directors, officers, employees, agents,
attorneys and other representatives of each of the foregoing, and their
respective successors and assigns.
“Financial Statements” shall have the meaning set forth in Section 4.17.
“Financing Statements” shall mean the financing statements filed by The Bank of
New York Mellon, as administrative agent, on form UCC-1 with the Indiana
Secretary of State having file numbers 201400004888833 and 201400004888722, in
each case as amended or modified through the date of Closing.
“GAAP” shall mean prevailing generally accepted accounting principles of the
United States of America, in effect from time to time, consistently applied.
“Governmental Authority” shall mean any: (a) nation, state, county, city, town,
village, district, or other recognized jurisdiction of any nature; (b) federal,
state, local, municipal, foreign, or other government; (c) governmental or
quasi-governmental authority of any nature (including any governmental agency,
branch, department, official, or entity and any court or other tribunal);


46



--------------------------------------------------------------------------------




(d) multi-national organization or body; or (e) body exercising, or entitled to
exercise, any administrative, executive, judicial, legislative, police,
regulatory, or taxing authority or power of any nature.
“Hazardous Substances” shall mean any hazardous waste, as defined by 42 U.S.C.
Section 6903(5), any hazardous substance, as defined by 42 U.S.C. Section
9601(33), or any toxic substance, oil or other petroleum-based material or
hazardous material, asbestos-containing material, or other hazardous chemical or
hazardous substance regulated or classified as a hazardous waste or hazardous
substance under applicable Environmental Laws.
“Hubbard Parties” shall mean HR, Hubbard St. Louis, and St. Louis FCC.
“Indemnified Claim” shall have the meaning set forth in Section 12.3(a).
“Indemnitor” shall have the meaning set forth in Section 12.3(a).
“Intellectual Property” shall mean any or all of the following and all rights
in, arising out of, or associated therewith (including all applications or
rights to apply for any of the following, and all registrations, renewals,
extensions, future equivalents, and restorations thereof, now or hereafter in
force and effect) solely with respect to the Stations and the market in which
the Stations are located: (1) all trade secrets and other rights in know-how and
confidential or proprietary information, including without limitation, vendor
and supplier lists, advertiser lists, sales lists, sponsor lists, business plans
and strategies, marketing materials and plans; (2) all mask works, copyrights,
formats, programming materials and concepts, on air copy, on air talent concepts
and jingles, and all other rights corresponding thereto (including moral
rights), throughout the world; (3) all rights in telephone numbers and World
Wide Web addresses and domain names (including, without limitation, e-mail
addresses) and applications and registrations therefor, and access and use
rights with respect to any social media accounts, and contract rights therein;
(4) all trade names, call letters, logos, slogans, symbols, trademarks and
service marks, trade dress and all goodwill, if any, associated therewith;
(5) rights of publicity and personality; and (6) any similar, corresponding, or
equivalent rights to any of the foregoing in items (1) through (5) above.
“Knowledge” shall mean (i) in the case of Sellers and Emmis, the actual
knowledge of President, Chief Executive Officer or the Chief Financial Officer,
and (ii) in the case of Buyers, the actual knowledge of the President, Chief
Executive Officer or the Chief Financial Officer.
“Law” shall mean any national, federal, state, local or other law, statute,
rule, regulation, ordinance, code, policy, Order, decree, judgment, consent,
settlement agreement or other governmental requirement enacted, promulgated,
entered into, agreed to or imposed by any Governmental Authority.
“Leased Real Property” shall have the meaning set forth in Section 4.6.
“Lease Estoppel” shall have the meaning set forth in Section 11.1(b)(v).


47



--------------------------------------------------------------------------------




“Liabilities” shall mean any liability or obligation of any kind, character or
description, whether known or unknown, absolute or contingent, accrued or
unaccrued, disputed or undisputed, liquidated or unliquidated, secured or
unsecured, joint or several, due or to become due, vested or unvested,
executory, determined, determinable or otherwise and whether or not the same is
required to be accrued on the financial statements of any Person or is disclosed
on any Schedule to this Agreement.
“Liens” shall mean mortgages, deeds of trust, liens, security interests,
pledges, collateral assignments, condition sales agreements, leases (other than
Assumed Contracts), encumbrances, claims or other defects of title, but shall
not include liens for current taxes not yet due and payable and other Permitted
Encumbrances.
“LMA” shall have the meaning set forth in the recitals to this Agreement.
“Loss” or “Losses” shall have the meaning set forth in Section 12.1.
“Material Adverse Effect” shall mean any event, transaction, condition, change
or effect that (individually or in the aggregate with all other such events,
transactions, conditions, changes or effects) has had or would reasonably be
expected to have a material adverse effect on the Assets or the business,
assets, liabilities, financial condition or results of operation of the business
of the Stations, taken as a whole; provided, however, that for purposes of
determining whether any Material Adverse Effect shall have occurred, there shall
be excluded and disregarded any event, transaction, condition, change or effect
resulting from or relating to (i) general business or economic conditions, or
conditions generally affecting the industry in which the business of the
Stations operates which do not disproportionately impact the business of the
Stations, (ii) any change in accounting requirements or principles or in any
applicable Laws, (iii) the compliance with the terms of, or the taking of any
action expressly required by, this Agreement, (iv) acts of terrorism or military
action or the threat thereof, (v) actions taken by any Person that are
attributable to the announcement of this Agreement and the transactions
contemplated hereby or the identity of Buyers or HR and (vi) any existing event,
occurrence or circumstance expressly described on a Schedule hereto, solely to
the extent such event, occurrence or circumstance is described therein.
“Material Assumed Contracts” shall have the meaning set forth in Section 1.1(d).
“Microwave Relay Lease” shall mean the following Assumed Lease Agreement: Tower
License Agreement dated January 1, 2002, between Communications Fund, Inc. and
Emmis Radio Corporation.
“Notice of Disagreement” shall have the meaning set forth in Section 2.1(e).
“Office Leases” means, collectively, (i) the Lease Agreement dated August 15,
1997, by and between The Powerhouse Partnership and Emmis Broadcasting
Corporation, as amended by First Amendment to Lease dated December 12, 2008, and
as further amended by Second Amendment to Lease dated November 20, 2013 by and
between 401 South 8th Street LLC, as successor and assignee to U.S. Bank, N.A.,
as successor to State Street Bank and Trust Company, as Trustee for J.P. Morgan
Commercial Mortgage Finance Corp., Pass-Through Certificates, Series 1999-C8, as


48



--------------------------------------------------------------------------------




Landlord, and Emmis Radio, LLC, as Tenant, and (ii) the Post Office Annex
Building Storage Lease dated April 30, 2002, as amended by First Amendment to
Storage Lease dated December 12, 2008, by and between POA Investors, L.L.C., as
Landlord, and Emmis Radio, LLC, as Tenant, and as further amended by Second
Amendment to Storage Lease dated November 30, 2013 by and between 401 South 8th
Street LLC, as successor in interest to POA Investors, L.L.C., as Landlord, and
Emmis Radio, LLC, as Tenant.
“Office Rent” means all rent and other expenses under the Office Leases net of
Office Sublease Revenue.
“Office Shared Use” means use of the studio and office premises under the Office
Leases by the Excluded Stations, which use may continue while such stations are
owned by Sellers, and for up to one year after the sale of such stations.  
“Office Sublease Revenue” means all revenue from subleases or other rights to
use all or any part of the premises under the Office Leases.  Notwithstanding
anything to the contrary under this Agreement or the LMA, Sellers are entitled
to all Sublease Revenue whenever arising, and all such revenue, subleases and
use rights are Excluded Assets.
“Order” shall mean any award, decision, injunction, judgment, order, ruling,
subpoena, or verdict entered, issued, made, or rendered by any court,
administrative agency, or other Governmental Authority or by any arbitrator.
“Ordinary Course of Business” shall mean an action taken by a Person will be
deemed to have been taken in the “Ordinary Course of Business” only if such
action is consistent with the past practices of such Person and is taken in the
ordinary course of the normal day-to-day operations of such Person, taking into
account the announcement and performance of this Agreement and the LMA and the
transactions contemplated hereby and thereby.
“Organizational Documents” means the articles of incorporation, articles of
organization, certificate of organization, or similar organizational documents,
including any certificate of designation for any capital stock, as amended to
date, and the bylaws, operating agreement, and other similar organizational
documents, as amended to date, of an entity.
“Other Parties” shall mean either the Hubbard Parties, in contrast to the Emmis
Parties, or the Emmis Parties, in contrast to the Hubbard Parties, as the
context may require.
“Party” or “Parties” shall have the meaning set forth in the preamble.
“Permit” shall mean any permit, franchise, certificate, consent, clearance,
waiver, notification, authorization, approval, registration or license granted
by or obtained from any Governmental Authority in accordance with applicable
Law, other than the FCC Licenses.
“Permitted Liens” shall mean Liens released at or before Closing, Permitted
Encumbrances, Assumed Liabilities and:


49



--------------------------------------------------------------------------------




(i)    Purchase money security interest that may arise by operation of law for
inventory and supplies purchased in the Ordinary Course of Business and on
account, provided the amounts owed on such accounts are not past due;
(ii)    Encumbrances for taxes, assessments, levies, fees or governmental
charges on the Personal Property or the Owned Real Property if the same shall
not at the time be delinquent or are contested by appropriate proceedings;
(iii)    Encumbrances which arise by operation of law, such as materialmen and
mechanics’ liens and other similar liens arising in the Ordinary Course of
Business which secure payment of obligations not more than thirty (30) days past
due; and
(iv)    Zoning, building codes, and other land use laws regulating the use or
occupancy of Leased Real Property or the activities conducted thereon that are
imposed by a Governmental Authority having jurisdiction over Leased Real
Property.
“Permitted Encumbrances” shall mean easements, rights of way, building and use
restrictions, exceptions, reservations and limitations that do not in any
material respect detract from the value of the property subject thereto or
impair the use thereof in the Ordinary Course of Business of the Stations.   


“Person” shall mean an individual, a partnership, a corporation, an association,
a joint stock company, a trust, a joint venture, an unincorporated organization,
or a governmental entity (or any department, agency, or political subdivision
thereof).
“Personal Property” shall have the meaning set forth in Section 1.1(b).
“Proceeding” shall mean any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative, investigative, or
informal) commenced, brought, conducted, or heard by or before, or otherwise
involving, any Governmental Authority or arbitrator.
“Purchase Price” shall have the meaning set forth in Section 2.1.
“Real Estate Leases” shall have the meaning set forth in Section 1.1(c).
“Related Documents” shall mean the Bill of Sale, the Contract Assignment and
Assumption Agreement, the Lease Assignment and Assumption, the LMA and any other
written agreement executed by Sellers, Buyers or any of their respective
Affiliates, as applicable, in connection with the any Closing hereunder.
“Sellers” shall have the meaning set forth in the preamble to this Agreement.
“Settlement Statement” shall have the meaning set forth in 2.1(c).
“Station” and “Stations” shall have the meaning set forth in the recitals to
this Agreement.


50



--------------------------------------------------------------------------------




“Station Employees” shall mean the employees of Sellers performing services in
the St. Louis Metropolitan Area for the Stations.


“Station Intellectual Property” shall have the meaning set forth in Section
1.1(e).
“Tax” shall mean all federal, state, local and foreign taxes including, without
limitation, income, gains, transfer, unemployment, withholding, payroll, social
security, real property, personal property, excise, sales, use and franchise
taxes, levies, assessments, imposts, duties, licenses and registration fees and
charges of any nature whatsoever, including interest, penalties and additions
with respect thereto and any interest in respect of such additions or penalties.
“Tax Return” shall mean any return, filing, report, declaration, questionnaire
or other document required to be filed for any period with any taxing authority
(whether domestic or foreign) in connection with any Taxes (whether or not
payment is required to be made with respect to such document).
“Transferred Employees” shall have the meaning set forth in Section 14.1.
“Transfer Taxes” shall mean all United States federal, state, local or foreign
sales, use, transfer, real property transfer, mortgage recording, stamp duty,
value-added or similar taxes, costs, or fees that may be imposed in connection
with the transfer of the Assets, together with any interest, additions or
penalties with respect thereto and any interest in respect of such additions or
penalties.
“Union” shall have the meaning set forth in Section 4.20.

17.2.    Miscellaneous Terms. The term “or” is disjunctive; the term “and” is
conjunctive. The term “shall” is mandatory; the term “may” is permissive.
Masculine terms apply to females as well as males; feminine terms apply to males
as well as females. The term “includes” or “including” is by way of example and
not limitation. References to “the Stations” means the Stations considered
together as well as any Station considered individually as the context requires.
[signature page follows]



IN WITNESS WHEREOF, the Parties hereto have caused this Asset Purchase Agreement
to be duly executed as of the date first written above.


51



--------------------------------------------------------------------------------




"Sellers"
EMMIS RADIO, LLC
 
 
 
 
By:
/s/ J. Scott Enright
 
Name:
J. Scott Enright
 
Its:
Executive Vice President, General Counsel and Secretary
 
 
 
 
EMMIS RADIO LICENSE, LLC
 
 
 
 
By:
/s/ J. Scott Enright
 
Name:
J. Scott Enright
 
Its:
Executive Vice President, General Counsel and Secretary
 
 
 
For purposes of Articles 4, 5, 12, 13 and Sections 9.1(d) only:
 
 
 
"Emmis"
EMMIS COMMUNICATIONS CORPORATION
 
 
 
 
By:
/s/ J. Scott Enright
 
Name:
J. Scott Enright
 
Its:
Executive Vice President, General Counsel and Secretary
 
 
 
"Buyers"
HUBBARD RADIO ST. LOUIS, LLC
 
 
 
 
By:
/s/ David C. Bestler
 
Name:
David C. Bestler
 
Its:
Executive Vice President and Chief Financial Officer
 
 
 
 
ST. LOUIS FCC LICENSE SUB, LLC
 
 
 
 
By:
/s/ David C. Bestler
 
Name:
David C. Bestler
 
Its:
Executive Vice President and Chief Financial Officer
 
 
 
For purposes of Articles 6, 7, 12, and 13 and Section 9.1(c)(ii) and (d) only:
 
 
 
"HR"
HUBBARD RADIO, LLC
 
 
 
 
By:
/s/ David C. Bestler
 
Name:
David C. Bestler
 
Its:
Executive Vice President and Chief Financial Officer






